Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 1 of 47 PagelD #: 21

EXHIBIT A
 

 

 

 

iLoveKickboxing.com

FRANCHISE AGREEMENT

For: Chien Wacha CorP
Andrews Moorcvs £E, fresicleyt

a | om or O)
GUU23Y

 

 

 

 
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 3 of 47 PagelD #: 23

TABLE OF CONTENTS
PRECITALS vcssscsvccssvecevcassccsssusssnceeeversencensssossnensennnencassegnesenenanisisansnebauiauebiviaestvewssusanseonsussensnecenseseeanosnensuansenennnenanennnensee® 1
| DEFINITIONS ........ccccccccccceccecesceccesceccecceccecescescescesceessesseeeecseeaesacesseseassesiesreseseeseeciesnesessemsessseessessensenernereseaeeaeesegents 1
Il. THE FRANCHISED BUSINESS .u.0.......cccccccccecceceeseeceeseescseeeecseneeceessteneseneatasisasisesesssssessseeanesacanesesessnanesesenesesreesnstses 3
2-1 Our BUSINESS. .........ccccccccsecccceceseeceseesesescecceenesesecseseeecseesssevessetssseessesetisenesnssasssesssesessanesecsesasisessnesaeeseseestsesegseass 3
2.2 The Franchise SySterm........:ssescesessessecssssssesnssesnsnenneseceennsnesnsentaseneeneneanecasansnssassanessneanennssusenceneegeacusanennearescenatsas 3
II GRANT OF FRANCHISE..............c::ccccccecceccescescecececceeseeeenseeesseseesceeenesnesneeneeeseeesusiasiseesssstesnesnenienarsaserssenesserenegnegeeas 3
3 1 Grant of FranchiSe. .........cccccccccccccccsccessessesseescescescesseeeecaeenessarsaeseseeeesnsersceeesssesneasesasassaesnercascaesnieseesneseeesssssssieaees 3
3.2 Reserved RIQHts. .....ccccciseccsccissscscsstscenscssevscessssssssensenneneenenssusneneenensesenten cones snenninnieaeningayessevaraatetnnenesenteaeaaeannets 3
3.3 Promotion and Development of Your Outlet. 0.00.0... cecceeeenereseseseessesesnensnentenesseasssessnersnsesenesanenseseanenananeesty 3
3.4 Extent of Grant. ....c...cccccccccccssccecesesescecsesceseseseseneeesstsssesesscsnsensraneeecasseseavscieaesassnsessssseseesseeaeravecssaassneseseaeasesanennenty 4
3.5 Electronic Execution and Copies. ...........cccccccccccccceceseeeseenenersececsecesssneanersnensesesaeisneseeneransassnesaneensansenenaneasenssatis 4
3.6 Obligations of Entity Franchisee. ..............csccccececesseesseesessessscsecenecenesneennennecssseneessenennnsanscnnennannaananges gee eeset 28 4
IV. PAYMENTS BY YOU. .......cccccccccccsesesescecesesescecseeeeensesescecsecscscsnsavacsenessneneeecsenenerscssasaasanssassanenesaregaesasassauaanagerscesnengnts 4
A-1 Initial Franchise Fe@............ccccccccccccceccscesecceseseseeseseeeesesssseecasseseneneeaetseenenarresssesseeesuavagecsecisesssasasusgrsesrseseesggngees 4
BD FROVERIY oscsascsorsccerennaereresessemneee mwcsmnnsmuenmensannesnensverseemensnterenenan scp E TESTES ANNU SAE SECS ITAA NOTE 5
4.3 Marketing, Advertising and Promotion. ............:::cssssssesesessecstsenennenneensenssseanennscnnns ces seeen senna gts te te ee eee 5
4.4 Lead Generation Programs and Other Contests and Promotions. ............-::::scs eres eeseseee ner seneeeenenntntetine 5
45 Electronic FUNdS Transfer. .......0cccccccccccceccccceecseeneecesesscsssessesseesneneeseeessecsassavensseessessestecaetannesecccsrsaessessstanegrensess 5
4.6 Fees Fully Earned; No Setoff on Payment. ...........:-::sssscsecsecrsessecsesetseresteesecesecescanecesseseneaceacenacensenananaannsnessscs 6
4.7 Late Fee; Interest on Delinquent CE eRe nt _cszgead races seer espee pac ramnernacrct ummarnanansonenimeomnennnanuanenemmtncedas 6
4.8 No Accord or Satisfaction. ce eh DAD RT eh Diesels hl? esas sgrpee cevti vesevessanveremensennmreesnenmnenmmennennonmageini SED 6
V. INITIAL TERM-AND PENEWEL TERMS eyepiece tidings ah Me sacounexecrnenenecornsenseansganesancianrntnsc eRe 6
\ as NEST
BF nite Qt sccnsccexnrecsnnvervseconvaonersnnnerconnvancnaesstintsatibiepanianese n ervléent «dvs wensawseunsnnniexsotdeannnnpnnananansansnsnnanss digs Sa RUE) 6
52 Remewal TermS........ccccccccecccceccocessececescssescaceevsesseseseesesasseneseseecssseseesevausanesssenesescstenenasaarannenasacesenanseaessananrensnnsnesaes 6
5.3 Month to Month Extension; Longer Notice of Expiration Required by LAW ............-:: sees sees ss esseessenenseens t
VI. TRAINING AND ASSISTANCE ............ccsscscsssssresesscsesssseuerssesneseseseennneneneresesereneesnenennnennragtestensaeanerensanaretanaaeaaneneys 7
G4 Imitiall Training. .......csesceecssecessosseersenseavensesnesiiegn shadevbbescateanvennvanvsavecssesnnenneareanorannnsvenrennennsenneernanissentnntHentneaasg sees 7
6.2 Training and Assistance after Opening. .............::ssseccsseeccesisessteeesnnneeennecsenncessnsennnnnnnnnaennannennnnsstn sree eee ee 20e4 8
6.3 Mandatory Meetings. .............--:ssssssesssessssstesssessneseneesssssrssaennenssnssaneensessansaniannansnccnascanenranaeanentisnasagansensentssseaas 8
6.4 Proprietary Materials. .............sscsccscsseccssscssesseesseeeseessssssssnssecnnennnencnsssanssanennensnncnnsazanennnscnnsannacenenssennssesssesssenssegtae 9
VII. OPENING OF OUTLET AND FRANCHISED BUSINESS. .............ccccesseeeeeeeeeetetter sense ssersneeenenanennensesencenenninecgs 9
FA VOUE COCK, <<n.nco---noree-corennneoenccteucecyenaeeesenesreveceeeensuscnesnvansanenenanennsnanemsennenssntnrst heat eaReniSnimsaan gy front atnnauars nines 9g
7.2 Building Out Your Outlet, ......cccssssccscccsusssnecessensnsssssnsesansennnecannesnneannnsennsenrsnnennansessvariiensnistes ieetinnraranssensvssaeesseeans 9
7.3 Equipment and Initial Inventory, .......-....-.seccseccseecseeecsneecenneeenettaneenseccenecansecnnaannnnenn estes eee ste eae eects 10
7.4 Marketing and Advertising Boundaries. ............--.:sccceceeecs eet etsneenetstseeeeneen enn et etn et eee ee 10
VII OPERATION OF FRANCHISED BUSINESS .............ccccecseeeececsssesneseersesesnesneanesnserensesensesanennensennncnccataansnteg sgt 11
8.1 Operational REqQuireMent............ccceesccssetseessseessssssesesnnnceennnscennnnsersssesenesnasenanranscnnnanscnnnnnssr see eeeee sete see 11
8.2 Confidential Operations Manual. ............-..ccssseeeessessesssseesssesecsnneennesnesesaconsennsannnscanscenacunananenesessseseeeeeg sees 12
8.3 Standards of Operation, ........--.:ssssssessessesssssseesnennesssesssssssearennesnnccutsenennnesncensernennnenncnannnnanesnenssresatsseeeteg eters e tes 12
8.4 Point of Sale System and Computer System. .......2-.2:c:cccccsscecceesresensesseeneeneenern enn net nee eee eee 12
8.5 Maintenance, Upgrades and Refurbishments to the OUtlet. .......-..--s.sssssss sees sscssseseetreteseesscencnssnnesnetssatecetss 13
© Fy RGISRETION OF VOU OU SE wcesccs ssi ecccetswunsnmmsaminnennrwernanensnnnsnrsinnier ns iaSiU AG iit nT atm SenesaheRt ennenenmNONNETTTe te 14
8.7 Record Keeping and Reporting Requirement. ...........s.scscsssessets recs sscssserseeetnenteceecencnnn gn eet eet ee 14
8.8 Signs and Display Materials. ............-+--:ssssssssecsceecsssseeetenenseceennninennnnne eee ee 14
8.9 Telephone NUMDETS. .........:csceccscscseeseeessnesesesescssnsenssssecensseeenanennnssennescecessnennnasegnnastennsseenssss ee sst eng gt eg geese 15
10 IMSUPAMCE. ......ecccesecoecsesesessssesscsecsesccseseaessnccessessesesnsneneesensneanensanensessauaaeansnaenenecsaneaseuanenaeanensnansancantannsnesssesttes 15
ETT PRGA Bie [FSP TON poncscecensescesscececannssenensnrnenen enna siT aR IRIE Mio MITE theonmenrcenrEonnnseT TES TESA ATE 15
8.12 Compliance with LAWS. ..........::ccccccssceseesnersseseessssnessesenersactnenenennsnnensnessnnsnensenssensanesenaneeee sees eee te geese 15

8.13 Web Site and Internet Marketing. ...........:c:ccccecsceseceeesteseseensersessessesneseenansansassseusanantasescnscecesenenananntaneisessscest ss 15
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 4 of 47 PagelD #: 24

BTA NUTRI verve coeczv mrs eecer-arnnounenerecnn wes pps hsseogboawavia belts dedi dite 16
8.15 Franchise Advisory COUNCIL, .......-.cressssstustsintitintintiiiiiii ce 16
is PIRSPIRIEE TARY WABI sexsi sennpncennn renee enenenunrntanessdabheebnsnimere, eas secon ncihosesececens 16
SL CASA OP NE SER scrape rade nhemndholnornishratlanrSda paivensialiaaness, LOR Bloat GLO. 16
Bre ROI ERS TON SN  IMER TA von gp carvan enrotinenereareomnesnsesscan apeapasigpsoameonil bd eedlltifie Jace 18
9.3 Trade Secrets and Proprietary Information. ..........:s:seesesinsiinrinie 18
9.4 Modification of Marks and Trade Dress. ............:::ssssssssseniitie ee 18
9.5 Mark Infringement Claims and Defense of MarkS .....0.....cccsccsssesettee ee 19
Fe MARE AN a MAROON eset oen Reh ouaal ieee tc NS Ira anne 19
10.1 Use of Marketing and Promotion Fees. .........s.:scsssesssnssnississinisenssisssssutitiitseeeec 19
1G Actventising Coiten bane Ggete I hcl hill Wass cuba Mnhasebvommenmeregelee.cisilsee ML daedateh 19
2s AGNES TIS Y EN ANGIE scssnnse-coomsosadadunidudiailed Gis ods Voreyenenns  r-Tupudees 19
TY 1 ERs Ta Tike enh ant cn mene msec vosaeeyisezp in detasertnecestomieeosepommemeovenumneaemsancse 19
11.2 Post Termination Non-Competition Covenants. .....2:....-:cccscsssssetente 20
11.3 General Provisions regarding Non-Competition Covenant ..............cccscccccsssssesssssssesssssvesestteeeeee 20
AelL STIR sesso ssi cttnseeasvenzoenmmuneeerantaatanenicsviot i aheisneanasnemarensane;runromnemceneusavesteressas 20
12.1 Assignment by US............cccccecsssssseessssssssssveessesersssstisessesssttteteeeeeeeeee cc. nonnens oaaoureainarnniaunaare testis e: 20
N22 BSAA Ba. YO cress teense ommnnennentnerrennensmenttassssrtdgiebttdttinemmnecesorcccaenccccnncrn 20
12.3 Right of First REfUSAI, ....--esesessoetessesensstsnneemneetesnnstsssiiuastitansttiniesonecccee eee 21
12.4 Transfers to Certain Family Member. ........-.c.csseeesseeessnsttesnitintitive ce 22
12.5 Transfers to Affiliated Entities. 00.00. cssecssseseesessesiiesintintintiiiitee ens 22
12.6 Transfers upon the Death or Incapacity of an Individual Franchisee or Majority Equity Owner. ................. 22
BAoE COPS ERAUITE TRIN SIRS,.ccosncoecospsgretcicnsrmneernnenenn wc mmnnnicriotreerttritilGittis oc socecccce 23
AUll. DEFAULT AND) TERMINATION cossccccsscnscnseeneornreenstennennoresianiesidtigesbniitvinsrernseuntstessesosecteccccsea,. 23
NBT GONG nererozcrnnnenesceiocsesaisn ain tncezeneennannnarran ernneseannvoeeenslbiaibbnGoriiescemmansenansa:Soomoooomseceoce., 23
Ue Tenia Teste Wet OR as sxsecssnsracsvintoanereeeresicansmonlnuteaneneeestnabiegeonne ne 24
VS TERT RON ATM INGE Os acocccecesssinsscisshsarenaemeanemmsorwnsivunmamusrneceoneemeningesn: wwe 25
1G.4 Desorption Of DeiteUE: ..sonaessntsossssinsersssinareemnrrarternemennnurisineneisunieuenaiinina 25
NSS STAINS LINITEIROPIB ces neemnaersecnesssvoeeitessiviitirersstemmemmatuneenrmumnnirnnannrtanenmge 25
1G EMER CS FOTO seereonranien simarraenennsiirinitivartamemuonmeimmaminninemapermrrn 25
1-7 OUP TIGE CMre VOUE BETAINE. nc sissanseipeusasssiedisseinnmnanonenommmammiunemarnr, 25
TRS Wes er arn ONES ses cemerntneneatsnonanvestioxinasaiisahsisieiasisiwaraunsemenmmmveourarcorccar 25
13.9 Recovery of Lost Royalty, ....-1cc-voncsnmenssietoustensthsitinrttsiesenssntsnnrooneccouuncevcr ce 26
45.70 Collection Coats ccssonseroresmereenrrnnramenvntsaseeoibbetttntiststotinappnesmernnesonanmmnenecancn 26
13.11 Continuance of Business Relations. .00...0.0....cccsccseseecsesninniniensttniite ee emer 26
AM RESPITE BREIL TOON sccsetsronnranennrncscesonont insist oeb bane eaemminacommeresonenmmeeceinc.. 26
WAT MARSH ceoece nase senntbeensstanneonneo mascot te iebsinnntseasenotesgremmoneseubuotcionubseabuseies.. 26
14.2 APD IETEION. ..eeeeseserssssennenssneeretnstnersenssnenstnetnatirtintunitinsnienientnnneeceece 26
14:8 UMUC RELI... snseresssttseseneseseonerecsrennrsntonnsttniousitiniarinuonenemenccncereenenccc 27
14.4 Legal Fees and Expenses. .........ccscesssseeerssinstistintiiniiniiitiniinne 27
TAS SUPINE oneeeeerenresssneoi cients fies enroreunnetmasuneenatnentasceittultiniiiteeenccoonnncccenn 27
XV. OBLIGATIONS AND RIGHTS UPON TERMINATION OR EXPIRATION ..00...eccccccccssseessesseesseeseessesseesvesseeesee 28
16.1 YOUF Obi etiONS. ..sssssasisstineneentneesennsstoneeensunsenenesigansshiitnseneeeenernsnenctoesntaneateusicnsseese. 28
1O2 Ome RUB i rear ab Sy cscnss esses serromstiossnunneeienstetisdibiibiigiees ooorcccccomonceccne ee 28
XVI. GENERAL TERMS AND PROVISIONG. .........c.cscssntstctssnisniusnintintintunununusuuiiieieeec 29
16.1 NORICES. s..escecsersenssstneessnneestontnntnrniennnnnnsniesntistnaiptcejnsnatnetnetutunssiveinttapnteegeecs cc 29
16.2 INGEN. aansnenetentvetsssnssenteerntaetetatsnenenstittetitstinttusnenenneeneeece 29
16.3 Your Relationship to Us as Franchisee... cacti nnn 30
16.4 No Third Party Beneficiaries... coesesrntnstintntnititinnnnsnnnree cee 30
1g SUVA OF COGN AMS cys ecsisiscreaneramnnnninenaestinninuietitinio-ooonceeeccne ne 30
PEG SSE SRI BEANS csiy td armnrenrerencenmoreneiarymneeeighiindiaeeccnecoaan 30

10:7 Joint end Several Lea Ite s.istpnsesecnmenrmnnrnmnnisrinnisitivinitinreercccnennnne 30
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 5 of 47 PagelD #: 25

1E.B Titles for CONVENIENCE ONY. sicccccscsecisssissssscensinsaevncnomncesnenenececeerennnnnnnentnnnnssstinanen adasaheanin at beitenessesansntteeneteens 31
46.9 GONCEL. 0... ccccccccccscesceseesescessessesesecuceseeaecscescsesecsensceeceeseecaesnenseeaseeressasiusnesesersneenecaecaseeneressceassassagneggenseeneeenge seas 31
16.10 Severability, Partial Invallidity. .............-.cscescescneenesserrterseneensennennennsansrsentasiantanenennennennsnaataarannanareanramsnenanans 31
16:11 COUMEI PANTS: civsiscssinccecannncecnessovnsenmonsonnnnenenneneanansernonencnrenensteaaiayinth find masnelicersssaaenstaveunennemnesrrennrannennananntarsns 31
16.12 Compliance with U.S. Anti-Terrorism and Other U.S. Federal LAWS. ..........:cccccccsecseceereeeeteeecesesesseeneeteeens 31
16.13 Governing LAW. .........c.:cessssesssessesesssenneseeseensnesneeneessereneenennsnsenssusessaneneansosererscctanucnuanennsnnanacanconeaazeansansaeaeesscs 32
16.14 Entire Agreement. .........2.cccssesescsescsecsesssecseesseenncseresssessseneesscsnecesceuansncancsacenrccneaneensennsteseenseenenns teste eessee sete 32
XVIL EFFECTIVENESS OF AGREEMENT .............c:ccscccceceecenereteeensecsssssenesssenencnensatesecasecasunarecsseseseansncaeaanennanecgsess 32
XVIII. ACKNOWLEDGMENTS AND REPRESENTATIONS ..............:-::::esesessstenereneeeeeee ieee reencenssneecnenenanensnanensngs 32
18.1 Acknowledgments and Representations. ...............:ccesceseesessesneneersareeetssesesraneenescnecseneeannnnnansene sss se eget set ge ste 32
18.2 Additional Information Respecting You and Your Principal Equity OWNETS. .........-.::csss essere ees teeee teeter ttenees 33
EXHIBIT 1 - TERRITORY AND LOCATION OF OUTLET .............ccccceeeceteeesseetee rs eseeeneeesettenennerereseesseseseatannenranengy 36
EXHIBIT 2 - NAMES AND ADDRESSES OF PRINCIPAL EQUITY OWNERS. ...........::c: eee eeesteettretesttseeeneeness 37

EXHIBIT 3 - STATEMENT OF FRANCHISEE
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 6 of 47 PagelD #: 26

FRANCHISE AGREEMENT

This Franchise Agreement ("Agreement") is made and entered into as of ; Laninasy 3th 20 lb (the
"Effective Date"), by and among ILKB LLC, a New York lingited liability ;company, doing business as
iLoveKickboxing.com ("ILKB", "we”, “us” or “our"), and ¢ A i C h / Ww ach a r Pp
("you" or “your"), and (if you are not a sole proprietorship) each person owning 20% or more of your entity, who will

sign and be a party to this Agreement (in such context, “Principal Equity Owner’), with reference to the following
facts:

 

RECITALS

An entity affiliated with us (the “Owner of the Marks”) owns the iLoveKickboxing.com trademarks, service
marks and other intellectual property and all rights in respect thereof. The Owner of the Marks has authorized us to
license them to iLoveKickboxing.com franchisees.

You desire to be franchised and licensed by us to use our “System” (as defined in Article | below), “Marks”
(as defined in Article | below) and goodwill to conduct the "Franchised Business" (as defined in Article | below) from
a specific “Outlet” (as defined in Article | below and identified in Exhibit 1 attached).

We are willing to grant you a "Franchise" (as defined in section 3.1 hereof), in accordance with the
provisions of this Agreement and the Confidential Operations Manual.

I. DEFINITIONS

Abandoned. The term "Abandoned" means cessation of operation of the Franchised Business for a period of five
consecutive business days, without our prior written consent. A repeated pattern of inactivity at your Outlet for
periods of less than five consecutive business days may result in your Franchised Business being deemed
Abandoned if in our judgment such inactivity adversely impacts the Franchised Business. However, your Franchised
Business will not be deemed Abandoned if the inactivity is due to natural disasters or other matters reasonably
beyond your control, provided that you give us notice of any such closure within five business days after the initial
occurrence of the event resulting in such inactivity, and we acknowledge in writing that such inactivity is due to one
of the foregoing causes, and provided further that you re-establish the Franchised Business and be fully operational
within 180 days after the initial occurrence of the event resulting in such inactivity or such longer period as we may
permit.

Anniversary Year. The term "Anniversary Year" means the 12-month period between the “Opening Date” (as
defined below in this Article !) and the first anniversary thereof and between each succeeding anniversary.

Confidential Operations Manual. The term "Confidential Operations Manual" means the manual or manuals
(regardless of title) containing policies and procedures to be adhered to by you in performing under this Agreement,
including all amendments and supplements thereto provided to you from time to time.

Control. The term "Control" means the possession, direct or indirect, of the power to direct or cause the direction of

the management and policies of a person or entity, whether through the ownership of voting securities, by contract
or otherwise.

Consumer Price Index or CPI. The term “Consumer Price Index” or "CPI" means the annual average of the
Consumer Price Index for All Urban Consumers, published by the Bureau of Labor Statistics of the United States
Department of Labor (or the highest similar future index if these figures become unavailable).

Franchised Business. The term "Franchised Business" means (i) the providing of kickboxing and other related
fitness programs and services to retail customers using designated or authorized iLoveKickboxing.com techniques
and formats (ii) the sale to retail customers of “ILKB Services and Products” (as defined below in this Article |), and
other services we authorize in the Confidential Operations Manual and (iii) the operation and marketing of an Outlet
within the “Territory” (as defined in this Article |), pursuant to our “System” (as defined below in this Article I) and
business methods and procedures set forth by us. Franchised Business excludes, and you may not engage in, any

martial arts or (except as specifically related to ILKB Services and Products provided at your Outlet) fitness
consulting of any kind.

ILKB FA 032615 -1-
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 7 of 47 PagelD #: 27

General Manager. The term "General Manager" means the individual (may be a Principal Equity Owner) that has
been desigitated by you as the person responsible for the day-to-day operation of the Outlet, and who has
successfully cdmplétéa'initiél Training.

Gross Revenuds“tPhe teri, "Gfoss Revenues" méans all revenues, however generated or received, that are
derived by you from operating the Franchised Business at or through your Outlet, excluding only applicable sales or
use taxes and legitimate refunds, and not modified for uncollected accounts.

ILKB Services and Products. The term “ILKB Services and Products” means (i) a variety of kickboxing and other
fitness products and accessories supplied by ILKB, designated vendors and approved suppliers for use and resale
by you at your Outlet and (ii) other goods and services that we specifically authorize you to offer and sell at your
Outlet, in accordance with this Agreement and the Confidential Operations Manual (as amended from time to time
by us).

Initial Training. The term "Initial Training" means training in the System provided by us, as described in section 6.1
hereof.

Kickboxing Trainer. The term "Kickboxing Trainer’ means an individual that has been designated by you as a
provider of iLoveKickboxing.com training techniques to retail customers and who has successfully completed Initial
Training or otherwise been certified by ILKB as a qualified kickboxing trainer.

Marks. The term "Marks" means the proprietary marks that are associated with the iLoveKickboxing.com system
and associated designs in respect of which registrations have been obtained from or applied for with the United
States Patent and Trademark Office, as well as all common law trademarks and service marks, trade names,
logos, insignias, designs and other commercial symbols which we now or hereafter are authorized to use and use or
authorize others to use to identify the Franchised Business.

Opening Date. The term "Opening Date" means the day you open your Outlet, furnished, inventoried and equipped
in accordance with our requirements, and you begin operating the Franchised Business at your Outlet.

Outlet. The term "Outlet" means a retail kickboxing studio that ILKB has consented to that is exclusively dedicated
to the operation of the Franchised Business under the Marks and in accordance with the System. The standard
Outlet contains a full complement of kickboxing equipment, accessories and related supplies as well as dressing
rooms and showers for the use of retail customers.

Proprietary Information. The term “Proprietary Information” means all non-public information, knowledge, know-
how and technologies that we designate as confidential, proprietary or trade secrets, including the Confidential
Operations Manual, processes, procedures, business formats, business systems, financial information, marketing
strategies and programs, operational techniques, service concepts, artwork, e-mail, electronic media, graphics,
layouts, slogans, names, titles, text, bulletins, instruction sheets, or supplements thereto, and any proprietary
equipment, videotapes, videodiscs, forms, advertising matter, the Marks, devices, insignias and designs.

System. The term "System" means comprehensive marketing and operational systems prescribed by us to be used
in the conduct of the Franchised Business, as set forth in this Agreement and the Confidential Operations Manual.
The System includes (i) the Marks, (ii) know-how relating to ILKB Services and Products, (iii) advertising, marketing
and sales programs and techniques, (iv) training programs, and (vi) related materials, artwork, graphics, layouts,
slogans, names, titles, text and other intellectual property that we make available to you. In our sole discretion, we
may improve or change the System from time to time (including but not limited to adding to, deleting or modifying
elements of the System and amending the Confidential Operations Manual) for the intended purpose of making the
System more effective, efficient, economical or competitive; adapting to or taking advantage of competitive
conditions, opportunities, technology, materials or local marketing needs and conditions; enhancing the reputation
or public acceptance of the System; or better serving the public.

Territory. The term "Territory" means the designated and agreed geographical area surrounding your Outlet as set
forth in Exhibit 1 attached hereto.

Trade Dress. The term “Trade Dress" means the unique and distinctive layout, design and color schemes relating
to the Outlet, and the textures, sizes, designs, shapes, and placements of words, graphics, and decorations on
products and packaging related to ILKB Services and Products.

ILKB FA 032615 -2-
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 8 of 47 PagelD #: 28

Transfer. The term "Transfer" means a sale, assignment, transfer, conveyance, pledge, mortgage, encumbrance,
abandonment, elimination or giving away, voluntarily or involuntarily, by operation of law or otherwise.

ll. THE FRANCHISED BUSINESS

2.1 Our Business.

We are engaged in the administration, development, operation and licensing of businesses that operate Outlets
offering the Franchised Business, using the Marks, operational techniques, service concepts and proprietary
information owned or authorized to be used by and identified with ILKB and our affiliated companies. Our activities
in general, and our system (including proprietary products and services; logos; equipment and operations; designs
and layouts for the Outlets; marketing and advertising, specialty retail items and promotional activities) are
undertaken to develop, maintain and enhance the Marks and our business reputation.

2.2 The Franchise System.
As a result of our expenditure of time, skill, effort and money, we have developed and supervise the franchise

System under the Marks operated in accordance with the provisions of this Agreement and our Confidential
Operations Manual, as amended from time to time.

Ill. GRANT OF FRANCHISE
3.1 Grant of Franchise.

(a) By our respective signatures below, we hereby grant to you, and you hereby accept, a license
("Franchise") to participate in and use the System by conducting the Franchised Business at your Outlet within your
Territory as described in Exhibit 1 attached hereto, in strict accordance with this Agreement and the Confidential
Operations Manual, from the time of commencement of the Franchised Business until the end of the term hereof
and any additional term unless sooner terminated. So long as you comply with this Agreement, we will not authorize
another iLoveKickboxing.com franchisee to operate, or operate ourselves, an Outlet in your Territory.

(b) You acknowledge that we may have granted and may in the future operate or grant other licenses and
franchises for kickboxing businesses outside the Territory. YOU MAY NOT USE OUR MARKS, OPERATIONAL
TECHNIQUES, SERVICE CONCEPTS OR PROPRIETARY INFORMATION IN CONNECTION WITH ANY
BUSINESSES OR SERVICES OTHER THAN THE FRANCHISED BUSINESS AT THE OUTLET WITHOUT THE
EXPRESS PRIOR WRITTEN PERMISSION OF ONE OF OUR EXECUTIVE OFFICERS, WHICH PERMISSION,
IF GRANTED, WILL BRING SUCH BUSINESSES OR SERVICES WITHIN THE SCOPE OF THE FRANCHISED
BUSINESS AND SUBJECT REVENUES THEREFROM TO PAYMENT OF ROYALTY AND MARKETING AND
PROMOTION FEES.

3.2 Reserved Rights.

(a) Nothing contained herein accords you any right, title or interest in or to the Marks, System, marketing
and operational techniques, service concepts, proprietary information or goodwill of ours, except such rights as may
be granted hereunder. THIS AGREEMENT GRANTS YOU ONLY THE RIGHT TO OPERATE THE FRANCHISED
BUSINESS AT YOUR OUTLET AND NOWHERE ELSE UNLESS WE SPECIFICALLY ALLOW YOU TO OFFER
ILKB SERVICES AND PRODUCTS ELSEWHERE. ALL OTHER RIGHTS ARE RETAINED BY AND RESERVED
TO ILKB.

(b) We reserve the right to develop other systems involving similar or dissimilar services or goods, under
dissimilar service marks, trademarks and trade names belonging to us, without necessarily granting you any rights
in those systems. We reserve all rights to market and sell ILKB Services and Products at venues other than Outlets
and through other channels of distribution anywhere, including within your Territory.

3.3 Promotion and Development of Your Outlet.

You must (i) diligently and effectively promote, market and engage in the Franchised Business at your Outlet:
(ii) develop, to the best of your ability, the potential for future Franchised Business within your Territory; and

(iii) devote and focus a substantial portion of your professional attentions and efforts to such promotion and
development.

ILKB FA 032615 -3-
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 9 of 47 PagelD #: 29

3.4 Extent of Grant.

(a) You understand and agree that you are licensed hereby only for the operation of your Franchised
Business at and from your Outlet and only within your Territory (unless we specifically agree otherwise on a case by
case basis).

(b) You may not sublicense, sublease, subcontract or enter any management agreement providing for, the
right to operate the Franchised Business or to use the System granted pursuant to this Agreement.

3.5 Electronic Execution and Copies.

(a) An executed copy of this Agreement (or any portion of this Agreement) may be delivered by any of the
parties by facsimile, electrical, digital, magnetic, optical, electromagnetic, or similar capability regardless of the
medium of transmission (any such medium is referred to in this and the following section as “electronic”), and such
delivery will be effective and binding upon such party, and will not in any way diminish or affect the legal
effectiveness, validity or enforceability of this Agreement.

(b) You acknowledge and agree that we may create an electronic record of any or all agreements,
correspondence or other communication between us or involving third parties, and those we may thereafter dispose
of or destroy the original of any such document or record. Any such electronic record will be inscribed on a tangible
medium or stored in an electronic or other medium and be retrievable in perceivable form, and will be maintained in
and readable by hardware and software generally available. You agree that, notwithstanding any statute, regulation
or other rule of law to the contrary, any such electronic version of this or any other agreement or correspondence
between the parties will have the same legal effect, validity and enforceability as an original of any such document,
even if the original of such document has been disposed of or intentionally destroyed.

3.6 Obligations of Entity Franchisee.

(a) If you are an entity, you must provide us at the Effective Date with a copy of your entity’s organizational
document and by-laws, operating agreement or other agreement between the equity owners.

(b) If you are an entity, you must place the following legend on all certificates evidencing an equity interest:

"THE TRANSFER OF THE EQUITY INTEREST IN THE COMPANY REPRESENTED BY THIS_CERTIFICATE IS
SUBJECT TO THE TERMS AND CONDITIONS OF A FRANCHISE AGREEMENT DATED \=-1 ‘
20\(, BETWEEN THIS COMPANY AND ILKB LLC. REFERENCE IS MADE TO SUCH FRANCHISE AGREEMEN
AND THE RESTRICTIVE PROVISIONS CONTAINED THEREIN AND AS MAY BE OTHERWISE SET FORTH IN
THE FORMATIONAL AND GOVERNING DOCUMENTS OF THIS COMPANY."

IV. PAYMENTS BY YOU

4.1 Initial Franchise Fee.

(a) If this Agreement relates to a single Outlet transaction, the “Initial Franchise Fee" payable hereunder is
$49,999. If this Agreement relates to an Outlet opened under a Multi Outlet Agreement ("MOA"), the Initial
Franchise Fee for this Agreement was included in the “Development Fee” you paid under the MOA.

(b) The Initial Franchise Fee for a single Outlet transaction (and all other payments to us for goods or
services received from us before your iLoveKickboxing.com location opens for business) is due and payable in full,
by cashier’s check or money order or wire transfer to our bank account, when you sign this Agreement. The Initial
Franchise Fee is fully earned by ILKB when paid.

(c) If before your successful completion of initial training, we decide, in our sole discretion, that you should
not operate an iLoveKickboxing.com business, or if you do not obtain our approval to the location of your Outlet
within 90 days after the Effective Date (see section 7.2 below), we may cancel this Agreement, without any liability to
us, except that we will refund your Initial Franchise Fee less any expenses we incurred relating to this Agreement.
Once your initial Outlet opens for business, the Initial Franchise Fee (or, if applicable, the Development

Fee) is not refundable.

ILKB FA 032615 -4-
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 10 of 47 PagelD #: 30

4.2 Royalty.

(a) Beginning on the 61st day after the Opening Date, you must pay us a monthly “Royalty” of 6% of the
Gross Revenues you receive during each calendar month.

(b) Royalties are due and payable on the third business day following the month in which applicable Gross
Revenues were received, and are to be accompanied by a Royalty Fee report (itemizing applicable Gross
Revenues) in the form prescribed by ILKB.

4.3 Marketing, Advertising and Promotion.

(a) Beginning on the Opening Date, you must pay us a monthly “Marketing and Promotion Fee” of 1% of
your monthly Gross Revenues.

(b) Marketing and Promotion are due and payable on a monthly basis on the third business day following
the month in which applicable Gross Revenues were received.

(c) Within the first 30 days after the Opening Date, you must spend in your Territory at least $2,000 on the
grand opening advertising and promotion of your Outlet, using the grand opening advertising and promotional
program that we approve, including the “soft Opening” to be held on or about the Opening Date and the Grand
Opening event. Not later than 90 days after the Opening Date, you must provide us with a report itemizing your
expenditures on the grand opening advertising and promotion of your Outlet.

(d) Commencing on the Opening Date, you must spend at least $30,000 during the initial 12 months
thereafter, and then at least $20,000 for each subsequent 12 month period, on the local marketing, advertising and
promotion of your Outlet, using marketing and promotional materials pre-approved or otherwise authorized in writing
by us ("Local Advertising"). Within five business days after we ask for it, you must report to us all details of your
Local Advertising for the previous 30 days.

(e) On a regional or system-wide basis, we may impose an additional assessment upon affected
franchisees for special designated advertising or promotional activities if two-thirds of all affected
iLoveKickboxing.com franchised outlets agree to such additional assessment by affirmative vote.

(f) With respect to regional or system-wide advertising, including without limitation advertising done as a
result of Marketing and Promotion Fee contributions, we determine the cost, form of media, content, format,
production, timing (including regional or local concentration and seasonal exposure), location and all other matters
relating to advertising, public relations and promotional campaigns.

4.4 Lead Generation Programs and Other Contests and Promotions.

(a) You must fully participate with any iLoveKickboxing.com “Lead Generation Program” we set up with a
third party promotional company (such as Groupon). We will retain 100% of one-time upfront fees paid by the third
party promotional company. You must register each new customer on-line with ILKB and provide him or her with
one pair of boxing gloves (at your expense). You may then follow the conversion program outlined in the
Confidential Operations Manual to convert a new customer lead, after which you will receive all subsequent
revenues generated from that customer.

(b) You must also fully participate with any referral and transformations contests and promotions arranged
or authorized by ILKB. Details regarding such contests and promotions will be set forth in the Confidential
Operations Manual.

4.5 Electronic Funds Transfer.
We require payment of the Royalty and Marketing and Promotion Fees by electronic funds transfer ("EFT") or such

other automatic payment mechanism that ILKB may designate directly from your account into our operating
account. You must execute or re-execute and deliver to us bank-required pre-authorized check forms and other
instruments or drafts to enable us to draw directly from your bank account fees payable under the terms of this

ILKB FA 032615 25s
Case 1:20-cv-04750 Document1-1 Filed 10/05/20 Page 11 of 47 PagelD #: 31

must not alter or close such account except upon our prior written approval. Any failure of yours to implement such
EFT system in strict accordance with our instructions will constitute a material default of this Agreement.

4.6 Fees Fully Earned; No Setoff on Payments.
All payments made by you to us under this Agreement are fully earned and non-refundable when paid. All payments
to be made by you to us will made be without setoff, deduction, defense, counterclaim or claims in recoupment.

4.7 Late Fee; Interest on Delinquent Payments.

(a) Any payment of Royalty and Marketing and Promotion Fees not received by ILKB when due will be
delinquent and will be subject to a late payment penalty of 5% of the amount past due.

(b) All delinquent amounts will bear interest from the date payment was due at an annual percentage rate
(‘APR’) of 18% (unless interest rates on delinquent payments in the state in which your Outlet is located are limited
by law to a lesser percentage, in which case that APR will apply), and you must reimburse ILKB immediately upon
demand for all reasonable costs of collection relating to delinquent amounts.

4.8 No Accord or Satisfaction.

If you pay, or we otherwise receive, a lesser amount than the full amount provided for under this Agreement for any
payment due hereunder, such payment or receipt will be applied against the earliest amount due us. We may
accept any check or payment in any amount without prejudice to our right to recover the balance of the amount due
or to pursue any other right or remedy. No endorsement or statement on any check or payment or in any letter
accompanying any check or payment or elsewhere will constitute or be construed as an accord or satisfaction.

V. INITIAL TERM AND RENEWAL TERMS

5.1 Initial Term.

The initial term of this Agreement (applicable solely to the Outlet franchised hereunder) commences on the Effective
Date and expires of the fifth anniversary of the Opening Date, unless sooner terminated pursuant to the provisions
of this Agreement.

5.2 Renewal Terms.

(a) You may renew your Franchise relationship for a successor five-year term commencing on the
expiration date of the previous term, unless:

(i) You have given us written notice of your intention not to renew this Agreement at least 90 days
before the expiration of the initial term or any successor term, or

(ii) We have given you, at least 180 days before the expiration of the initial term or any successor
term, written notice of our intention not to renew this Agreement, which must be for one of the following reasons:

(A) You are not in good standing under this Agreement, including your failure to cure any
outstanding default for which notice has been given; or

(B) You received from ILKB six or more notices of material default of this Agreement

during the entire term that is expiring, or two or more notices of material default during the last 12 months of the
term that is expiring.

(b) At the time of renewal, you must (i) then be solvent (which means that you are able to pay your debts as
and when promised by you and that you have assets that are greater than your debts), (ii) have not abandoned the
Outlet, (iii) not be operating the Franchise in a manner that endangers public health or safety or materially harms the
iLoveKickboxing.com brand or reputation, and (iv) not have knowingly submitted false or incomplete reports to us
during the initial term.

(c) At the time of renewal, neither you, nor any of your principal officers or managers (if you are an entity),
must have been convicted of a felony or a crime involving moral turpitude, consumer fraud or any other offense that
is reasonably likely, in our sole and absolute judgment, to have an adverse effect on the Marks, the System, or the

goodwill associated with the Marks or System.

ILKB FA 032615 -6-
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 12 of 47 PagelD #: 32

(d) As a condition to renewing your Franchise rights, not later than 90 days before the end of the term that
is expiring, we and you would sign a mutual release and you must then sign either (i) our then-current standard
Renewal Franchise Agreement or (ii) an addendum to this Agreement extending its term for an additional five year
term. IN ADDITION TO NOT GRANTING ANY ADDITIONAL RIGHTS BEYOND THOSE GRANTED IN THIS
AGREEMENT, THE THEN-CURRENT RENEWAL FRANCHISE AGREEMENT MAY CONTAIN OTHER TERMS
THAT ARE SUBSTANTIALLY DIFFERENT FROM THOSE IN THIS AGREEMENT, EXCEPT THE FEES
PAYABLE TO US AND THE BOUNDARIES OF THE TERRITORY IN THE RENEWAL FRANCHISE
AGREEMENT WILL NOT VARY FROM THE TERMS OF THIS AGREEMENT WITHOUT YOUR CONSENT. The
then-current Renewal Franchise Agreement, when executed, will supersede this Agreement.

(e) At the time of renewal, you must have satisfied all monetary obligations owed by you to us and to our
affiliates and all other material obligations under this Agreement.

(f) Before or not later than 90 days after your execution of a Renewal Franchise Agreement for an additional
term, you must make such physical modifications to your Outlet as are reasonably necessary so that they are
substantially consistent with the then current System requirements, and so that they can accommodate new ILKB
Services and Products, if any. You must also bring your Outlet and equipment, materials and supplies into
compliance with the standards then applicable to new iLoveKickboxing.com franchises.

(g) There is no fee payable in connection with the Renewal Franchise Agreement or the additional term.

5.3 Month to Month Extension; Longer Notice of Expiration Required by Law.

(a) At our option, if the renewal procedures described in section 5.2 above have not been completed, or in
lieu of formal renewal of the Franchise, we may extend this Agreement on a month-to-month basis by notifying you
we are doing so. Said month-to-month extension will continue until we give you at least a 30 day notice that the
Franchise rights must be formally renewed in accordance with section 5.2 or the Agreement will expire and be
terminated.

 

(b) If applicable law requires us to give a longer period of notice to you than herein provided prior to the
expiration of the initial term or any successor term, we will give such additional required notice. If we do not give
such required additional notice, this Agreement will remain in effect on a month-to-month basis only until you have
received such required additional notice.

VI. TRAINING AND ASSISTANCE

6.1 Initial Training.

(a) It is of paramount importance that you, your General Manager, your Kickboxing Trainers, the Principal
Equity Owners, and your other key employees and representatives understand the Franchised Business and the
System, that your General Manager has been trained how to operate the Franchised Business, and that your
General Manager and Kickboxing Trainers have been trained how to provide proprietary kickboxing training and
techniques to retail customers. Accordingly, we will provide to your General Manager, Kickboxing Trainers and your
Principal Equity Owners an Initial Training program, providing an orientation to the System and instruction on how to
Operate the Franchised Business. Unless there are extenuating circumstances that in our reasonable determination
justify a delay, your required trainees must attend the next Initial Training that we offer. Your required trainees must
complete Initial Training within 180 days after you sign this Agreement and you may not open and operate your
Franchised Business until your General Manager and at least one of your Kickboxing Trainers have satisfactorily
completed Initial Training. You acknowledge and agree that ILKB will solely determine whether or not you, your
General Manager and your Kickboxing Trainers have satisfactorily completed Initial Training.

(b) The failure of your designated General Manager and at least one of your Kickboxing Trainers to
complete Initial Training to our satisfaction will be grounds for termination of this Agreement; provided, however, that
your General Manager and Kickboxing Trainer who fails to successfully complete Initial Training will have the
Opportunity to either retake Initial Training or you may send one replacement, approved by us, to the next available
Initial Training program.

(c) We will determine the contents and manner of conducting the Initial Training program in our discretion,
however, the training course will be structured to provide practical training in the implementation and operation of

ILKB FA 032615 -7-
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 13 of 47 PagelD #: 33

the Franchised Business and may include such topics as iLoveKickboxing.com standards, marketing and customer
service techniques, reports and equipment maintenance.

(d) There is no separate fee payable to us for the Initial Training program provided to your initial General
Manager, one of your Kickboxing Trainers and one of your Principal Equity Owners desiring to attend. You must pay
us a fee for each additional attendee of Initial Training as follows: Principal Equity Owners and replacement General
Managers - $100; additional Kickboxing Trainers - $200.

(e) All costs and expenses (including travel, hotel and meal) of your attendees of Initial Training will be your
sole responsibility. All persons attending Initial Training on your behalf must have a demonstrable relationship to the
management and operation of your Franchised Business.

6.2 Training and Assistance after Opening.

(a) After you open your Franchised Business, we will provide you with access to the ILKB website, which
may include access to a digital copy of the Confidential Operations Manual, as well as workout and marketing
videos.

(b) After you open your Franchised Business, we will provide you with access to iLoveKickboxing.com
“Mentor Training” (details of which are contained in the Confidential Operations Manual), as well as telephone and
e-mail assistance at your request or otherwise as we deem necessary to instruct in all phases of the operation of
the Franchised Business. Our field representatives may visit your Outlet and Territory from time to time, but the
frequency and duration of any such visits by our representatives is in our sole discretion. In addition, we will be
available on an ongoing basis at our national headquarters for consultation and guidance with respect to the
operation and management of the Franchised Business.

(c) After you open your Franchised Business, and upon reasonable notice, we may require attendance of
your designated personnel at training courses, seminars, conferences or other programs other than Initial Training
or mandatory meetings (described in section 6.3 below) that are deemed by us to be relevant or appropriate to the
operation of your Franchised Business. You specifically agree that only persons trained by us or under our
supervision will have overall responsibility for the operation of the Outlet and Franchised Business, and that you will
send your General Manager to us for additional training if we request this.

(d) We may but are not required to make available to you optional staff training courses, coaching and
business mentoring programs, seminars, conferences, or other programs, in a suitable location selected by us.

(e) In addition to updates to the Confidential Operations Manual, we may provide you with additional
materials relating to the Franchised Business. We may also from time to time make available to you for purchase
other materials relevant to the System and the Franchised Business.

(f) All costs and expenses (including travel, hotel and meal) of your attendees at any post-opening training,
conferences or meetings will be your sole responsibility. All persons attending post-opening training, conferences or
meetings on your behalf must have a demonstrable relationship to the management and operation of your
Franchised Business.

(g) In the event of any Transfer of your Franchised Business (which must be done in full compliance with
section 12.2 of this Agreement), the transferee must be trained by us as a condition of our consent to such Transfer.
The transferred Franchised Business may not be opened or re-opened by the transferee until we accept the
transferee in writing as being qualified to operate the Franchised Business and we have otherwise consented to the
Transfer in accordance with this Agreement.

6.3 Mandatory Meetings.
Not more often than once each year, we may conduct a system-wide meeting or series of regional meetings to

discuss iLoveKickboxing.com business activities or other matters relating to the Franchised Business. Attendance
of the General Manager at these meetings will be mandatory (and is highly recommended for all of your Principal
Equity Owners). You must pay the cost of travel, hotel and meal expenses for your attendees at these mandatory
meetings. The mandatory meetings referenced in this section 6.3 are in addition to any voluntary convention or
sales conference that may be coordinated by us.

ILKB FA 032615 -8-
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 14 of 47 PagelD #: 34

6.4 Proprietary Materials.

At Initial Training and other training Programs and conferences, we may provide you with confidential and
proprietary information (“Proprietary Information”), as well as training materials, training curricula and related
materials for your use in the training of your staff. All of these items are and will remain our property. You must not
yourself nor allow your employees or others, to copy, reproduce, disseminate or otherwise reveal to third parties any
of the foregoing Proprietary Information and related materials without our express prior written consent.

Vil. OPENING OF OUTLET AND FRANCHISED BUSINESS

7.1 Your Outlet.

The Franchised Business may only be operated from your Outlet. If your Outlet has not been identified when you
sign this Agreement, but the general location of the Territory is identified, the exact location of your Outlet will be
inserted into a restated Exhibit 1 attached to this Agreement as soon as its location has been determined. In order
to promote the orderly and timely service of iLoveKickboxing.com customers, you may not deliver ILKB Services
and Products or other products or services outside your Territory without our prior written consent,

7.2 Building Out Your Outlet.

(a) Premises acceptable to ILKB from which your Outlet will be operated must be located and secured by
you and reviewed and consented to by ILKB within 90 days after the Effective Date. Within 15 days thereafter we
will review and either consent to or disapprove the location (and if we disapprove, you must promptly propose an
alternative location). If you have not located a site for your Outlet that is acceptable to ILKB within 120 days after the
Effective Date, ILKB may cancel your Franchise Agreement on the basis of your failing to find an acceptable site,
without liability to ILKB. You must build out your Outlet (and commence operation of the Franchised Business there)
within 180 days after the Effective Date, using architects, project managers, contractors, subcontractors,
architectural plans and key equipment Suppliers designated by ILKB (or one of our affiliated companies) or
otherwise reasonably acceptable to ILKB. You must commence operation of the Franchised Business at your Outlet
as soon as practicable after your receipt of a certificate of occupancy (or equivalent document) from the responsible
local government authority. If after you have located and secured suitable premises for your Outlet, you have not
commenced operation of the Franchised Business within 180 days after the Effective Date, ILKB may terminate this
Agreement effective on written notice, in accordance with Article XIII of this Agreement and without liability to ILKB.
If this Agreement is for an additional Outlet to be Opened under an MOA you executed, you must commence
operation of the Franchised Business at the Outlet within the time period specified in the Development Schedule
included in the MOA. We will give you an automatic one-month extension to open the Outlet beyond the mandatory
dates specified above in this section 7.2(a) if we deem in our sole discretion that you have made a diligent effort to
Open, but were unable to do so due to reasons beyond your reasonable control.

(b) ILKB will assist you in the site selection process and we reserve the sole right of final review and
consent to any location of the Outlet. ILKB uses available demographic information to help you evaluate the site and
the area in which it is located, and analyze area income figures, traffic patterns, visibility, population density,
competition, zoning, parking, accessibility and other related, relevant circumstances. Our final review and consent to
the location of your Outlet is not a guarantee that a Bowl of Heaven business can be successfully operated there or
anywhere else.

(c) ILKB will provide you with a sample prototype layout for your Outlet. At your sole expense, you must
employ architects, designers, engineers or others designated or approved by ILKB to complete, adapt, modify or
substitute the sample plans and specifications for the Outlet. The architect must submit a complete set of final plans
and specifications to ILKB before commencing construction of the Outlet. ILKB will review these plans and
Specifications and accept them as stated, or provide you with our comments on the plans and specifications. ILKB
has complete and uncontested control over all design including designating architect, contractors, and other third
parties and you may not choose your own contractors, architects or third party designers. And, you may not
commence construction of the Outlet until ILKB consents in writing to the final plans, specifications and contractors
to be used in constructing the Outlet. ILKB will consult with you, to the extent ILKB deems necessary, on the
construction and equipping of the Outlet, but it is and will remain your sole responsibility to diligently construct, equip
and otherwise make ready, and then open the Outlet. You are responsible, at your expense, for obtaining all zoning
Classifications, permits, clearances, certificates of occupancy and center clearances which may be required by
governmental authorities.

(d) You must use licensed general contractors, designers, vendors and architects accepted by ILKB before
performing construction work at the Outlet. ILKB expressly disclaims any warranty of the quality or merchantability of

ILKB FA 032615 -9-
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 15 of 47 PagelD #: 35

any goods or services provided by architects, contractors, or any other persons or entities which ILKB may refer to
you. ILKB will not be responsible for delays in the construction, equipping or decoration of the Outlet or for any loss
resulting from the Outlet design or construction since ILKB has no control over the landlord or developer and
numerous construction or related problems which could occur, and consequent delay in the opening of your Outlet.
ILKB must approve in writing any and all changes in the Outlet plans prior to construction of the Outlet or the
implementation of such changes.

(e) ILKB must have access to your Outlet while work is in progress. We may make video records of
construction in process, and may require such reasonable alterations to or modifications in the construction of the
Outlet as ILKB deems necessary. Your failure to promptly commence the design, construction, inventorying,
equipping and opening of the Outlet with due diligence will be grounds for the termination of this Agreement. And if
you do not complete the build out of the Outlet in a reasonable time, ILKB can complete the build out, all expenses
of which will then be paid or reimbursed by you. Before opening of the Outlet and prior to final inspections by any
governmental agency, representatives of ILKB will complete a final “walk through” inspection of the Outlet and issue
a written consent to open. Any deficiencies noted by ILKB as a result of this inspection must be corrected by you
within 30 days or this Agreement may be terminated without any liability to ILKB.

(f) Unless otherwise agreed to in writing by you and ILKB, although ILKB will assist you with site selection,
you have the sole responsibility for locating and obtaining suitable premises for your Outlet. You and your landlord
may be required by us to execute a rider to your lease, or other agreement or written understanding that (i) grants
ILKB an option to assume your position as lessee under the lease for the Outlet premises if you are in material
default of either the lease for the Outlet premises (including an obligation of the landlord to notify ILKB if you are in
such default) or this Agreement, and (ii) requires the landlord to fully cooperate with ILKB in completing de-
identification of the Outlet in the event this Agreement is terminated or expires without being renewed.

(g) ILKB has the right to regularly inspect your Outlet and any other site where you conduct the Franchised
Business.

7.3 Equipment and Initial Inventory.

(a) Not later than 30 days before the Opening Date, you must order from (and if necessary pre-pay to)
designated or approved suppliers the items specified in the “Outlet Development Materials” section of the
Confidential Operations Manual the recommended number of pieces of designated kickboxing equipment and other
pieces of proprietary equipment and proprietary items necessary for you to provide ILKB Services to your
customers, with delivery scheduled for not later than two business days before the Opening Date. Thereafter, you
must buy replacement or additional designated kickboxing equipment and other proprietary equipment needed to
provide ILKB Services, fitness equipment and accessories, and other authorized items only from vendors
designated by ILKB or suppliers approved by ILKB.

(b) You must also purchase non-proprietary fixtures, furnishings, fitness equipment and accessories, POS
System, computer hardware, software, modems and peripheral equipment as specified in the “Outlet Development
Materials” section of the Confidential Operations Manual, in adequate quantities and sufficiently in advance to allow
you to fully operate your Outlet on the Opening Date.

(c) You must buy interior and exterior signs, other materials containing the Marks, and apparel containing
the Marks only from suppliers approved by ILKB.

(d) You must also purchase uniforms, supplies, paper goods, services, packaging, forms and other
products and supplies to constitute your complete initial inventory of such items as specified in the “Outlet
Development Materials” section of the Confidential Operations Manual, with delivery scheduled for not later than
three business days before the Opening Date.

7.4 Marketing and Advertising Boundaries.
You may not directly promote, advertise or otherwise market your Outlet outside the boundaries of the Territory or

other advertising boundary that we designate, except with the express permission of the franchisee in whose
territory the advertising is conducted. The marketing and advertising boundaries are determined by us and may be
changed by us or overlap with the territories of other iLoveKickboxing.com franchised Outlets as market conditions
or type of media warrant, all in our sole discretion. Such marketing and advertising boundaries may exceed the
Territory provided herein, in our sole discretion.

ILKB FA 032615 - 10 -
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 16 of 47 PagelD #: 36

Vill. OPERATION OF FRANCHISED BUSINESS
8.1 Operational Requirements.

(a) At all times you must be, or employ, a “full time" General Manager who will devote his or her entire time
during normal business hours, as defined in the Confidential Operations Manual, to the management, operation and
development of the Franchised Business. The General Manager must ensure that you fulfill your obligations to your
customers in a timely and professional manner and he or she may not engage in any other business requiring his or
her active participation during normal business hours.

(b) You must only operate the Franchised Business at your Outlet, in strict accordance with the procedures
set forth in the Confidential Operations Manual or otherwise provide to you by us in writing. You may only provide
ILKB Services and Products to customers who in your reasonable judgment are capable of receiving or using them.
You may not engage in the sale or delivery of ILKB Services and Products outside of your Outlet except as we may
authorize in the Confidential Operations Manual or otherwise in writing. You must use the standard signs and
formats that we prescribe in operating the Outlet and conducting the Franchised Business. To protect and maintain
the integrity, reputation and goodwill of the System and the Marks, we require that you comply with the methodology
we prescribe in providing ILKB Services and Products to customers. To enhance uniformity in the delivery of goods
and services to retail customers by our franchises and the strength of our Marks in inter-brand competition, and
subject to applicable antitrust laws, we May recommend retail prices for specific ILKB Services and Products and
other products and services we authorize for sale at your Outlet. If we do so, you may not advertise or promote
(whether by telephone, printed materials or any other media, including, without limitation, social media) retail prices
that are inconsistent with these recommended prices.

(c) Your Franchised Business must be open on a full-time basis in accordance with the hours of operation
as designated in the Confidential Operations Manual. The obligation to remain open will not apply in the event of
natural or man-made disasters or public emergencies.

(d) You must promptly satisfy any bona fide indebtedness that you incur in operating your Franchised
Business. Contractors, subcontractors, vendors and Suppliers providing services to the Franchised Business must
be paid in accordance with the terms of their agreements with you.

(e) You must notify us in writing within 10 days after you receive actual notice of the commencement of any
investigation, action, suit, or other proceeding, or the issuance of any order, writ, injunction, award, or other decree
of any court, agency, or other governmental authority that pertains to the Franchised Business or that may adversely
affect your operations in the Territory or your ability to meet your obligations hereunder.

(f) Upon the occurrence of any event that occurs at the Outlet or in the Territory that has caused or may
cause harm or injury to customers or employees, or that may damage the System, Marks, or image or reputation of
the Franchised Business or us or our affiliates, you must immediately inform our designated contact person as
instructed in the Confidential Operations Manual by telephone, e-mail, text or other electronic messaging medium
authorized by us for this purpose. You must cooperate fully with us with respect to our response to an incident
described in this section 8.1(f).

(g) If there is any bona fide dispute as to any liability for taxes assessed or other indebtedness, you may
contest the validity of the amount of the tax or indebtedness in accordance with procedures of the taxing authority or
applicable law. However, you may not permit a tax sale or seizure by levy or similar writ or warrant, or attachment by
a creditor to occur against the premises of the Franchised Business or any of its improvements.

(h) You may not engage in any co-branding in the Outlet or in connection with the Franchised Business
except with our prior written consent. We are not required to approve any co-branding chain or arrangement except
in our discretion, and only if we recognize that co-branding chain as an approved co-brand for operation within the
System. “Co-branding” includes the operation of an independent business, product line or operating system owned
or licensed by another entity (not us) that is featured or incorporated within your Outlet or the Franchised Business
you operate in your Territory or is adjacent to your Outlet and operated in a manner which is likely to cause the
public to perceive it to be related to the Outlet and F ranchised Business licensed and franchised hereunder.

ILKB FA 032615 -11-
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 17 of 47 PagelD #: 37

8.2 Confidential Operations Manual.

(a) You must operate the Franchised Business in accordance with the Confidential Operations Manual, a
copy of which will be provided to you. You may have access to a digital copy of the Confidential Operations Manual
on our website. You may also be provided with a hard copy of all or portions of the Confidential Operations Manual
at Initial Training or afterwards. We have the right to modify the Confidential Operations Manual at any time by the
addition, deletion or other modification of the provisions thereof. All such additions, deletions or modifications are
effective on the next business day after the digital copy maintained on our website is changed.

(b) All additions, deletions or modifications to the Confidential Operations Manual are equally applicable to
all similarly situated iLoveKickboxing.com franchisees. As modified by us from time to time, the Confidential
Operations Manual will be deemed to be an integral part of this Agreement and references to the Confidential
Operations Manual made in this Agreement, or in any amendments or exhibits hereto, are deemed to mean the
Confidential Operations Manual. However, the Confidential Operations Manual, as modified or amended by us from
time to time, will not alter your fundamental status and rights under this Agreement. If there is any discrepancy or
dispute about the version of the Confidential Operations Manual that you may have printed and maintain, the master
copy of the Confidential Operations Manual that we maintain at our headquarters and available on our website will
be the controlling version and will supersede all prior versions.

(c) If you lose printed portions of, or allow unauthorized access to or duplication of, the
Confidential Operations Manual or any other confidential manuals or proprietary materials loaned to you by
us, you may be required to pay us a fine of $1,000 (this amount may be adjusted by changes in the CPI
since the Effective Date) within 30 days after our demand for payment, and you will be deemed to be in
violation of this Agreement and all other agreements you have with ILKB and our affiliated entities.

(d) Upon the expiration or termination of this Agreement for any reason whatsoever, you must immediately
return to us any printed portions of the Confidential Operations Manual then in your possession. Except as
specifically permitted by us, at no time may you, or your employees or agents, (i) make, or cause to be made, any
copies or reproductions of all or any portion of the Confidential Operations Manual, (ii) give online access to the
Confidential Operations Manual to unauthorized persons, or (iii) disclose any part of the Confidential Operations
Manual to any other person except your authorized employees and agents when required in the operation of the
Franchised Business. You must also permanently erase anything relating to our trade secrets or other proprietary
information from any computers and other media storage devices you retain after expiration, cancellation or
termination of this Agreement.

8.3 Standards of Operation.
You agree that we, you and everyone else involved in the System benefits from the maintenance of the highest

standards of uniformity, quality, similar appearance and prominent display of the Marks at your Outlet and
elsewhere in your Territory. Therefore, you agree to maintain the uniform standards of quality, appearance and
display of the Marks in strict accordance with this Agreement, the architectural plans and the Confidential
Operations Manual as it may be revised from time to time, and as we may otherwise direct in writing. In order that
we may establish and maintain an effective network of franchisees, you specifically agree that you must not display
the Marks except in the manner we authorize.

8.4 Point of Sale System and Computer System.

(a) Within 30 days after we give you written notice to do so, you must purchase, use and maintain the
computerized membership scanner and point of sale credit card collection system (including all related hardware
and software) as specified in the Confidential Operations Manual or otherwise by ILKB in writing for use in
connection with the Outlet (the “POS System”). If applicable, the POS System must be connected at all times to a
dedicated broadband connection, digital subscriber line ("DSL") or other high-speed communications medium
specified by ILKB, and be capable of accessing the Internet for the purpose of implementing software, transmitting
and receiving data, in the manner designated by ILKB in the Confidential Operations Manual or otherwise by ILKB in
writing for maintaining the POS System. You must obtain and maintain an annual maintenance agreement with the
manufacturer or distributor of the POS System. The POS System must be electronically linked to ILKB. We may poll
the POS System on a daily or other basis at such times and in such manner as determined by ILKB, with or without
notice, and to retrieve such transaction information including sales, sales mix, usage and other operations data as
ILKB deems appropriate. You must ensure that only adequately trained employees, in our discretion, are allowed to
conduct transactions using the POS System. Within a reasonable time upon our request, you must apply for and
maintain debit cards, credit cards or other non-cash systems existing or developed in the future to enable

ILKB FA 032615 - 12 -
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 18 of 47 PagelD #: 38

customers to access and purchase ILKB Services and Products via such procedure, as specified by us. We may
require you to update, upgrade or replace the POS System, including hardware and/or software, from time to time
upon written notice, provided that you will not be required to replace the POS System any more frequently than once
every three years.

(b) In addition to the POS System, you must purchase, use and maintain a personal computer system
(including all related hardware and software) as specified in the Confidential Operations Manual or otherwise by
ILKB in writing for use in connection with the Outlet (the “Computer System”). ILKB requires you to maintain an e-
mail account and connect the Computer System at all times to a dedicated broadband connection, DSL or other
high-speed communications medium specified by ILKB, and be capable of accessing the Internet for the purpose of
implementing software, transmitting and receiving data, in the manner designated by ILKB in the Confidential
Operations Manual or otherwise by ILKB in writing. You must obtain all software and hardware, including digital still
and video cameras, as ILKB may specify to enable you to provide ample security against viruses, send and receive
e-mail, contact and track customers, perform accounting functions, perform marketing and access and transmit
digital photos and streaming video or other multimedia signals and information to and from the Outlet, and you
must, from time to time, upon our request transmit digital photos and real time video and audio signals of the Outlet
to ILKB, and in the form and manner prescribed by us. You must purchase any upgrades, enhancements or
replacements to the Computer System and/or hardware and software as we may from time to time require by 30
days written notice; provided however that you will not be required to update or replace the Computer System any
more frequently than once every three years. Upon request, you must permit ILKB to access the Computer System,
details of all classes you are providing at your Outlet and other files and data stored therein via any means specified,
including electronic polling communications.

(c) ILKB will designate that certain computer software be used in the operation of the POS System and/or
Computer System (“Designated Software”). You must license or sublicense such Designated Software from our
designee and enter into a software license agreement on the software licensor’s then-current form. ILKB will pay
any related license or maintenance fees. From time to time, you must obtain and install upgrades, enhancements or
replacements to the Designated Software. You must incorporate any required modifications or additions within 30
days after receiving written notice from ILKB, unless a longer time period is stated in the notice

(d) You may not install, and must prohibit others from installing, unauthorized software on the POS System
and the Computer System. You must take all commercially reasonable measures to insure that no virus, Trojan
horse, malicious code or other unauthorized code or software is installed on, or transmitted by, the POS System or
the Computer System. You must from time to time communicate to ILKB all passwords, access keys and other
security devices or systems necessary to permit ILKB to access the POS System and Computer System and obtain
the data we are permitted to obtain under this Agreement, including accounting, sales, marketing, client and other
information to assist in and support the operation of the Franchised Business.

(e) ILKB may use information relating to members of your Outlet to market other products and services
directly to them.

8.5 Maintenance, Upgrades and Refurbishments to the Outlet.

(a) ILKB requires that you maintain, and from time to time refurbish, the Outlet to conform to the then-
current building design, Trade Dress, and color schemes then applicable for an Outlet. Such maintenance and
refurbishment may require expenditures by you on, among other things, structural changes, installing new
equipment, remodeling, redecoration and modifications to existing improvements and such modifications as may be
necessary to comply with System-wide standards then in effect for Outlets or to accommodate new ILKB Services
and Products. In this regard, the following requirements are applicable:

(i) You must maintain all equipment used at the Outlet on an as needed basis. And you must
immediately and completely resolve to our satisfaction any maintenance deficiencies we identify.

(ii) You must make any and all upgrades to equipment and any technology used in your Outlet that
we may require.

(iii) We may periodically require you to update the Trade Dress used at your Outlet. Such updates
will be contained in the Confidential Operations Manual or otherwise provided to you in writing. Such updates may
require you to install new color schemes, logos, Signage or other visual elements. We anticipate that such Trade
Dress updates will be required no more frequently than once every three years.

ILKB FA 032615 -13-
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 19 of 47 PagelD #: 39

(b) ILKB will only require the types of modifications and expenditures described herein where there is good
cause. In this context, "good cause" means that ILKB must make a good faith determination that your Outlet is
substantially inconsistent with prevailing System-wide standards (or example, either in terms of the Trade Dress, the
overall condition of the Outlet, or the type, quality or condition of the equipment needed to adequately prepare,
promote and sell ILKB Services and Products) and that, as a result of its appearance or condition, your Outlet is
either (i) not adequately positioned to promote and sell ILKB Services and Products as then required or (ii)
damaging the integrity of the iLoveKickboxing.com image, brand and/or Marks.

8.6 Relocation of Your Outlet.

 

(a) If you desire to relocate your Outlet, you may do so provided that not less than 90 days prior to the
desired date of relocation (unless prior notice is impractical because of a required relocation in which event notice
must be given as soon as possible), you make a written request for consent to relocate, describing the reasons for
the relocation and providing complete written details respecting any proposed new location.

(b) Within 20 business days after receiving your request, ILKB will either approve or disapprove in writing
such closure or relocation in our reasonable discretion. In the event of disapproval of a proposed relocation, you
may request an alternative proposed new location pursuant to the provisions of this section 8.6.

(c) You and the landlord may be required to execute a rider to your lease for the new location for the Outlet
(or other agreement or written understanding) (i) granting us an option to assume your position as lessee under the
lease for the relocated Outlet premises if you are in material default of either (A) the lease for the relocated Outlet
premises (including an obligation of the landlord to notify us if you are in such default) or (B) this Agreement, and (ii)
requiring the landlord to fully cooperate with us in completing de-identification of the relocated Outlet if this
Agreement is terminated or expires without being renewed and we do not exercise our option to assume the lease
for the relocated Outlet premises.

8.7 Record Keeping and Reporting Requirements.

(a) You agree to implement and thereafter use specific accounting software as may be designated by ILKB
to track, account for and report on the financial performance of the Franchised Business. On a monthly basis (not
later than 10 business days after the end of each month), you must submit to us financial or statistical reports,
records, statements or information as required in the Confidential Operations Manual or otherwise by us in writing.

(b) Within 90 days after the end of each of your fiscal years (or any permitted extension for filing same), you
must submit to us a copy of the Schedule C or equivalent portion of your federal tax return relating to the Outlet and
your operation of the Franchised Business. On the Effective Date (and any time thereafter that this date changes),
you must notify us of your fiscal year end date.

(c) All financial or statistical information you provide to us must be accurate and correct in all material
respects.

(d) We have the right to use any financial or statistical information that you provide us, as we deem
appropriate. We will not identify you, your Outlet or your Territory as the source of the information, and will not
disclose any of this information except (i) with your written consent, (ii) as required by law or compulsory order or (iii)
in connection with audits or collections under this Agreement.

(e) We or our designated agents have the right, at all reasonable times, to examine, copy and audit the
books, records and applicable portions of your tax returns that relate to the Outlet and your operation of the
Franchised Business. We agree to maintain the contents of the Schedules C (or equivalent portion) of your tax
returns in strict confidence and will not disclose them to any third party without your express written consent.

(f) You must maintain and preserve all books, records and accounts of or relating to the Franchised
Business for at least five years after the close of the fiscal year to which the books records and accounts relate.

8.8 Signs and Display Materials.

(a) All signs, display materials and other materials containing the Marks must be in full compliance with the
specifications provided in, and in conformity with, the Confidential Operations Manual. We will designate or approve

ILKB FA 032615 - 14-
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 20 of 47 PagelD #: 40

the suppliers of signs and display materials containing the Marks in accordance with Confidential Operations
Manual guidelines.

(b) Subject to applicable governmental ordinances, regulations and statutes, you agree to post and
maintain, at the Outlet, entirely at your expense, any minimum signage recommended by us. Any signage
containing the Marks will be designed by a vendor designated by ILKB and manufactured by a vendor designated or
approved by ILKB.

8.9 Telephone Numbers.

At your sole expense, you must list the telephone number for your Outlet in accordance with procedures prescribed
by the Confidential Operations Manual. At the time of termination or expiration of this Agreement, for any reason,
you must transfer the telephone numbers for your Outlet to us or cancel them and de-list them from any applicable
telephone directory or other telephone number listing service.

8.10 Insurance.

(a) You must have in effect on the Opening Date and maintain during the term of this Agreement
comprehensive general liability insurance, automobile insurance, and other insurance that is legally required for you
to operate your business (i.e., workers’ compensation insurance) or that is reasonably prudent for your type of
business. Policy coverage limitations and other terms relating to insurance will be set forth in the Confidential
Operations Manual. Any policies of insurance that you maintain must contain a separate endorsement naming ILKB
and the Owner of the Marks (and our other affiliates companies identified by us in writing) as additional insureds to
the full extent of coverage provided under the insurance policies. You must provide us a copy of the policy and
endorsement upon issuance and upon each and every renewal.

(6) You must promptly notify us of any and all claims against you or us under said policies of insurance and
deliver to us certificates evidencing that such insurance are in full force and effect within 30 days after the Opening
Date and each succeeding anniversary of the Opening Date. Such insurance certificate must contain a statement
that the certificate cannot be canceled without 30 days prior written notice to you and to us. You must notify us in
writing immediately regarding any cancellation, non-renewal or reduction in coverage or limits.

8.11 Review and Inspection.

(a) ILKB has the right to send representatives at reasonable intervals at any time during normal business
hours, to your Outlet or other offices to review and inspect your operations, business methods, service,
Management and administration relating to the Franchised Business or its equivalent, to determine the quality
thereof and the faithfulness of your compliance with the provisions of this Agreement and the Confidential
Operations Manual.

(b) You must permit our representatives to access your Outlet and any other facility from which you sell
ILKB Services and Products at any time during normal business hours to conduct reviews and inspections. You
must cooperate with such reviews and inspections by rendering such assistance as our representatives may
reasonably request and upon notice from us or our representatives, immediately begin such steps as may be
necessary to correct any deficiencies noted during any such inspection.

8.12 Compliance with Laws.

You must (i) operate the Franchised Business in compliance with all applicable laws, rules and regulations of all
governmental authorities, (ii) comply with all applicable wage, hour and other laws and regulations of the federal,
State or local governments, (iii) prepare and file all necessary tax returns and (iv) pay promptly all taxes imposed
upon you or upon your business or property. You represent and warrant that you will obtain and at all times maintain
all necessary permits, certificates or licenses necessary to conduct the Franchised Business in the locality within
which the Outlet is situated. You must immediately notify us of any litigation, arbitration, disciplinary action, criminal
proceeding, or any other legal proceeding or action brought against or involving you, or any entity affiliated with you,
or any agent, employee, owner, director or partner of yours, which notification must include all relevant details in
respect thereof, according to the procedures set forth in the Confidential Operations Manual.

8.13 Web Site and Internet Marketing.

(a) During the term of this Agreement, you will use the iLoveKickboxing website as specifically authorized
by us in section 6.2(a) of this Agreement, the Confidential Operations Manual or otherwise in writing to register new

ILKB FA 032615 - 15 -
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 21 of 47 PagelID #: 41

customers and market your Outlet. Otherwise, you may not (i) engage in Franchised Business directly or indirectly
through the Internet, (ii) establish a website or social networking media outlet (such as Facebook, MySpace, Linked
In, Twitter, efc.), or register an Internet domain or social networking media outlet name using any of the Marks, or
(iii) otherwise advertise on the Internet or anywhere else, the mark “iLoveKickboxing.com”, or any other Mark, or any
mark similar to “iLoveKickboxing.com”, or any combination or derivations thereof.

(b) Any alternative distribution methods and programs you would like to use to engage in the Franchised
Business, including e-commerce, web sites, Internet sub-dealers, telesales and telemarketing, or any other non-
retail method of distribution, is subject to the prior written approval of ILKB, which approval will be in our sole
discretion.

8.14 Intranet.

(a) We may, at our option, establish and maintain an “Intranet” through which iLoveKickboxing.com
franchisees may communicate with each other, and through which we and you may communicate with each other
and through which we may disseminate the Confidential Operations Manual, updates thereto and other confidential
information. We will have discretion and control over all aspects of the Intranet, including the content and
functionality thereof. We will have no obligation to maintain the Intranet indefinitely, and may dismantle it at any time
without liability to you.

(b) You may use the Intranet, but only if you are in strict compliance with the standards and specifications,
protocols and restrictions that we may establish from time to time regarding such use. Such standards and
specifications, protocols and restrictions may relate to, among other things, (i) the use of abusive, slanderous or
otherwise offensive language in electronic communications, (ii) communications between or among franchisees that
endorse or encourage default of any iLoveKickboxing.com franchisee’s franchise agreement, or other agreement
with us or our affiliates, (iii) confidential treatment of materials that we transmit via the Intranet, (iv) password
protocols and other security precautions, including limitations on the number and types of employees that may be
granted access to the Intranet, (v) grounds and procedures for our suspending or revoking a franchisee’s access to
the Intranet, and (vi) a privacy policy governing our access to and use of electronic communications that franchisees
post to the Intranet. You acknowledge that, as administrator of the Intranet, we can technically access and view any
communication that any person posts on the Intranet. You further acknowledge that the Intranet facility and all
communications that are posted to it will become our property, free of any claims of privacy or privilege that you or
any other person may assert.

(c) You must establish and continually maintain (during all times that the Intranet is operational and until the
termination of this Agreement) an electronic connection (the specifications of which will be specified in the
Confidential Operations Manual) with the Intranet that allows us to send messages to and receive messages from
you, subject to the standards and specifications.

8.15 Franchise Advisory Council.

We may, at our option, establish a franchise advisory council (the “FAC”), which will be composed of franchisees of
the System. The FAC will, among other functions requested by us, serve as a representative committee for
franchisees of the System and facilitate and coordinate the sharing of information and ideas between franchisees of
the System and us. If appointed or elected to do so, you (or your designee) must, at your own expense, participate
as a member of the FAC. We reserve the right to set reasonable standards for appointment or election to the FAC
and you acknowledge that if we establish the FAC, you may be required to pay a fee or otherwise contribute to the
FAC as the FAC leadership or we may require. You acknowledge that the role of the FAC is advisory only, and we
are not obligated to implement the FAC’s recommendations. Neither you nor your designee will have the right to be
appointed, elected, and if appointed or elected, to continue to serve on the FAC if you are in material default of this
Agreement, or are not current in your financial obligations to us, and your landlord (if any), suppliers and vendors.

IX. PROPRIETARY MARKS

9.1 License of the Marks.

(a) We hereby grant you the right during the term hereof to use and display the Marks in accordance with
the provisions contained in this Agreement and in the Confidential Operations Manual, solely in connection with you
operation of the Franchised Business in the Territory. Neither you nor any Principal Equity Owner may use, display
or permit the use or display of trademarks, trade names, service marks, insignias or logo types other than the Marks
and other trademarks and service marks approved for use by us in connection with the Franchised Business.

ILKB FA 032615 - 16-
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 22 of 47 PagelD #: 42

Neither you nor any Principal Equity Owner may use or display the Marks in connection with the operation of any
business or other activity that is outside the scope of the Franchised Business. You may only use the Marks on
the Internet or other electronic media in the manner and as specifically authorized by us in the Confidential
Operations Manual or otherwise in writing. You agree to be responsible for and supervise all of your employees
and agents in order to insure the proper use of the Marks in compliance with this Agreement.

(b) You acknowledge that the Marks have been licensed to us by the Owner of the Marks to use in the
franchised System. You acknowledge and agree your use of the Marks is a temporary authorized use under this
Agreement and that the Owner of the Marks retains all ownership interests in the Marks and that the Owner of the
Marks, ILKB and the Owner of the Marks retain all ownership of the goodwill generated by the Marks. You
acknowledge that the use of the Marks outside the scope of the terms of this Agreement without our written consent
is an infringement of the Owner of the Marks’ and our exclusive rights, title and interest in and to the Marks. You
agree that as between you and us, all rights to use the Marks within the franchised System are our exclusive
property. You now assert no claim and will hereafter assert no claim to any goodwill, reputation or ownership thereof
by virtue of your franchised use thereof or otherwise. It is expressly understood and agreed that ownership and title
of the Trade Dress, Confidential Operations Manual and our other manuals, bulletins, instruction sheets, forms,
methods of operation and goodwill are and, as between you and us, remains vested solely in us, and the use
thereof is only co-extensive with the term of this Agreement.

(c) You agree that during the term of the Franchise, and after the repurchase, expiration or termination of
the Franchise, you will not, directly or indirectly, commit an act of infringement or contest or aid others in contesting
the validity, distinctiveness, secondary meaning, ownership or enforceability of the Marks or take any other action in
derogation of the Marks, and that no monetary amount will be assigned as attributable to any goodwill associated
with your use of the System or the Marks.

(d) You hereby grant us the right at any time to use the name, image and likeness of you and all
Principal Equity Owners for commercial purposes in connection with the marketing and promotion of the
Marks, ILKB Services and Products, any iLoveKickboxing Outlet, and the System, without compensation.
You also agree (i) to have any affected employee of yours who is not a Principal Equity Owner sign a
release in the form contained in the Confidential Operations Manual authorizing us to also use his or her
name, image and likeness for the purposes described in this section 9.1(d), without compensation, and (ii)
to provide us with a copy of such signed release. The terms of this section 9.1(d) survive termination or
expiration of this Agreement.

[Your Initials; Principal Equity Owners’ Initials: ]

(e) You acknowledge that we prescribe uniform standards respecting the nature and quality of ILKB
Services and Products provided by you in connection with which the Marks are used. Nothing herein gives you any
right, title or interest in or to any of the Marks, except a mere privilege and license during the term hereof to display
and use the same and you agree that all of your use of the Marks under this Agreement inures to our benefit and
the benefit of the Owner of the Marks.

(f) You and all Principal Equity Owners agree that all materials associated with ILKB, ILKB Services and
Products or other services, artwork, graphics, layouts, slogans, names, titles, text or similar materials incorporating,
or being used in connection with, the Marks which may be created by you, your employees, agents and
subcontractors and any other party with whom you may contract to have such materials produced pursuant to this
Agreement will become the sole property of the Owner of the Marks, including copyright and trademark rights. In
furtherance thereof, you hereby and irrevocably assign to us all such materials, artwork, graphics, layouts, slogans,
names, titles, text or similar materials, whether presently or hereafter existing. Furthermore, you agree on behalf of
yourself, your employees, your agents, your subcontractors and any other party with whom you may contract to
have such materials produced, to promptly execute any and all appropriate documents in this regard.

(g) If necessary, you agree to join with us and share the expenses in any application to enter you as a
registered or permitted user, or the like, of the Marks with any appropriate governmental agency or entity. Upon
termination of this Agreement for any reason whatsoever, we may immediately apply to cancel your status as a
registered or permitted user and you hereby consent to the cancellation and agree to join in any cancellation
petition. You will bear the expense of any cancellation petition.

ILKB FA 032615 -17-
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 23 of 47 PagelD #: 43

9.2 Your Business Name.

(a) In connection with your operation of the Outlet, you agree that at all times and in all advertising,
promotions, signs and other display materials, on your letterheads, business forms, and at the Outlet and other
authorized business sites, in all of your business dealings related thereto and to the general public, you will identify
the Franchised Business solely under a trade name containing the Mark “iLoveKickboxing.com” and authorized by
us (“Business Name”) together with the words "INDEPENDENTLY OWNED AND OPERATED" on your letterhead,
contract agreements, invoices, advertising and other written materials containing the Marks as we may direct.

(b) You must file and keep current a fictitious business name statement, assumed name certificate or
similar document with respect to your Business Name in the county or other designated jurisdiction in which you are
conducting business and at such other places as may be required by law. Before you commence engaging in the
Franchised Business under the Marks, you must supply evidence satisfactory to us that you have complied with
relevant laws regarding the use of fictitious or assumed names.

(c) On expiration or sooner termination of this Agreement, we may, if you do not do so, execute in your
name and on your behalf any and all documents necessary, in our judgment, to end and cause a discontinuance of
the use by you of the Marks and Business Name registrations and we are hereby irrevocably appointed and
designated as your attorney-in-fact to do so.

(d) You further agree that you will not identify yourself as (i) us, (ii)a subsidiary, parent, division,
shareholder, partner, agent or employee of ours or the Owner of the Marks or (iii) any of our other franchisees.

(e) If you are an entity and not an individual proprietor, you cannot use any of the Marks in your entity’s legal
name.

9.3 Trade Secrets and Proprietary Information.

(a) You acknowledge that the material and information now and hereafter provided or revealed to you
pursuant to this Agreement (including in particular, but without limitation, the contents of the Confidential Operations
Manual) are confidential trade secrets of ILKB and are revealed in confidence, and you expressly agree to keep and
respect the confidences so reposed, both during the term of this Agreement and thereafter. We expressly reserve
all rights with respect to the Marks, confidential trade secrets, methods of operation and other proprietary
information, except as may be expressly granted to you hereby or in the Confidential Operations Manual. We will
disclose to you certain of our trade secrets as reasonably needed for the operation by you‘of your Franchised
Business by loaning to you, for the term of this Agreement, the Confidential Operations Manual and other written
materials containing the trade secrets, through training and assistance provided to you hereunder, and by and
through the performance of our other obligations under this Agreement.

(b) You acknowledge that we are the sole owner of all Proprietary Information and our trade secrets; that
such information is being imparted to you only by reason of your special status as a franchisee of the System; and
that our trade secrets are not generally known to our industry or the public at large and are not known to you except
by reason of such disclosure. You further acknowledge that you will acquire no interest in the Proprietary
Information and trade secrets disclosed to you, other than the right to use them in the development and operation of
the Franchised Business during the term of this Agreement. In addition, you acknowledge that the use or duplication
of our trade secrets except as expressly permitted by this Agreement constitutes an unfair method of competition
and that we will suffer irreparable injury thereby.

(c) You agree that you will not do or permit any act or thing to be done in derogation of any of our rights in
connection with the Marks, either during the term of this Agreement or thereafter, and that you will use these only for
the uses and in the manner franchised and licensed hereunder and as herein provided. Furthermore, you and your
employees and agents will not engage in any act or conduct that impairs the goodwill associated with the Marks.

9.4 Modification of Marks and Trade Dress.

We may add to, substitute or modify any or all of the Marks or Trade Dress from time to time, by directive in the
Confidential Operations Manual. You must accept, use, display, or cease using, as may be applicable, the Marks
and Trade Dress, including but not limited to, any such modified or additional trade names, trademarks, service
marks, logo types and commercial symbols, and must within 30 days of receiving notification, commence to
implement such changes and use your best efforts to complete such changes as soon as practicable.

ILKB FA 032615 - 18 -
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 24 of 47 PageID #: 44

9.5 Mark Infringement Claims and Defense of Marks.

(a) If you receive notice or otherwise become aware of any claim, suit or demand against you by any party
other than us, the Owner of the Marks or any of our affiliates on account of any alleged infringement, unfair
competition or similar matter arising from your use of the Marks in accordance with the terms of this Agreement, or
any misuse of the Marks by third parties on the Internet or otherwise, you must promptly notify us of any such claim,
suit, demand or misuse. You will have no power, right or authority to settle or compromise any such claim, suit or
demand by a third party or to intervene to Stop misuse, without our prior written consent. We will defend,
compromise or settle at our discretion any such claim, suit or demand and take steps to stop misuse at our cost and
expense, using attorneys selected by us or the Owner of the Marks, and you agree to cooperate fully in such
matters.

(b) We will indemnify you and hold you harmless from and against any and all judgments resulting from any
claim, suit or demand arising from your authorized and proper use of the Marks in accordance with the terms of this
Agreement. We have the sole discretion to determine whether a similar trademark or service mark that is being
used by a third party is confusingly similar to the Marks being used by you or constitutes a misuse of the Marks, and
whether and what subsequent action, if any, should be undertaken with respect to such similar trademark or service
mark or misuse.

X. MARKETING AND PROMOTION

10.1 Use of Marketing and Promotion Fees.

(a) If and when we begin collecting Marketing and Promotion Fees pursuant to section 4.3(a) hereof, ILKB
will expend, for the purposes of national, regional or local marketing, advertising, cooperative advertising, market
research, public relations and promotional campaigns designed to promote and enhance the value of the Marks and
general public recognition and acceptance thereof, an amount equal to the aggregate Marketing and Promotion
Fees stated in section 4.3 hereof and collected from all of its franchisees less a 15% administrative fee. No interest
on unexpended Marketing and Promotion Fees will be imputed for your benefit or payable to you. If requested by
you in writing not later than March 31 of any calendar year, we will provide you not later than May 31 of that year
with a statement of receipts and expenditures of the aggregate Marketing and Promotion Fees relating to the
preceding calendar year, certified to be correct by an officer of ILKB.

(6) In our sole discretion and as we deem appropriate, ILKB would be obligated to spend the Marketing and
Promotion Fees collected from you and all other iLoveKickboxing.com franchisees (less our 15% administrative fee)
on regional, local or national media or other marketing techniques or programs designated to promote the retail sale
of ILKB Services and Products, the Marks and other aspects of the iLoveKickboxing.com brand, creative and
production costs, and for other purposes deemed appropriate by us to enhance and promote the general
recognition of iLoveKickboxing.com franchises.

(c) ILKB would also be authorized to spend Marketing and Promotion Fees collected from you and all other
iLoveKickboxing.com franchisees for ILKB-approved initiatives, which may include branding and marketing studies,
initiatives and research; test marketing new products or concepts; the development of marketing strategies, tools,
initiatives, and materials; public relations; market research; annual conferences (excluding the expenses of our
principals and employees to travel to such conferences); and occasional selective regional and local advertising.

10.2 Advertising Content and Costs.

With respect to local, regional or system-wide advertising, we determine the cost, form of media, content, format,
production, timing (including regional or local concentration and seasonal exposure), location and all other matters
relating to advertising, public relations and promotional campaigns.

XI. NON-COMPETITION COVENANTS

11.1 Exclusive In Term Dealing.

(a) You acknowledge that you will receive valuable specialized training and access to our trade secrets,
including, without limitation, information regarding the operational, sales, promotional and marketing methods and
techniques of the System. In consideration for the use and license of such valuable information, you agree that you
will not during the term of this Agreement operate, manage, own, assist or hold an interest in (direct or indirect as an
employee, officer, director, shareowner, partner or otherwise), or engage in, any competing business selling goods

ILKB FA 032615 - 19-
Case 1:20-cv-04750 Document1-1 Filed 10/05/20 Page 25 of 47 PagelD #: 45

or offering services equivalent to ILKB Services and Products or the Franchised Business, without our express prior
written consent.

(b) It is the intention of both you and ILKB that you maximize the Franchised Business within the Territory,
and any action of yours that diverts business to another entity or diminishes the Franchised Business being
conducted in the Territory will be a material breach of this Agreement. Accordingly, neither you nor any Principal
Equity Owner may, either directly or indirectly, for yourself or themselves, or through, on behalf of, or in conjunction
with, any person, persons, partnership, corporation or other entity, (i) divert or attempt to divert any business or
customer of the Franchised Business to any competitor, by direct or indirect inducement or otherwise, (ii) do or
perform, directly or indirectly, any other act injurious or prejudicial to the goodwill associated with the Marks or the
System, or (iii) solicit without our prior consent any person who is at that time employed by us or any related entity to
leave his or her employment.

11.2 Post Termination Non-Competition Covenants.

For a period of one year after termination of this Agreement or its expiration without renewal pursuant to section 5.2
of this Agreement, you agree that neither you nor any Principal Equity Owner may (either directly or indirectly, for
yourself or themselves, or through, on behalf of, or in conjunction with, any person, persons, partnership,
corporation or other entity) operate, manage, own, assist or hold an interest in (direct or indirect as an employee,
officer, director, shareowner, partner or otherwise), or engage in, any competing business selling goods or offering
services equivalent to ILKB Services and Products or the Franchised Business, within a radius of 25 miles of your
Outlet or any other authorized retail location selling ILKB Services and Products, without our express prior written
consent. In all events, at all times following termination or expiration of this Agreement, you must refrain from any
use, direct or indirect, of any of our proprietary information.

11.3 General Provisions regarding Non-Competition Covenants.

(a) You acknowledge that the restrictions contained in this Article XI are reasonable and necessary in order
to protect our legitimate interests, and in the event of violation of any of these restrictions, we are entitled to recover
damages including, without limitation, Royalties, Marketing and Promotion Fees and other fees that would have
been payable if such business were included in the Franchised Business, and an equitable accounting of all
earnings, profits and other benefits arising from such violation, which rights and remedies will be cumulative and in
addition to any other rights or remedies to which we are entitled at law or in equity.

(b) This Article XI applies to your General Manager and other Principal Equity Owners, and each of your
other managers, directors, officers, general partners and affiliates.

(c) Each provision of this Article XI is independent of each other provision of this Agreement. If any
provision of this Article XI is held unreasonable or unenforceable by any court, agency or other tribunal of competent
jurisdiction, you agree to be bound by the maximum duty permitted by law with respect to that provision, which will
be deemed restated accordingly, and also agree to be bound by all other provisions of this Article Xl.

XII. ASSIGNMENT

12.1 Assignment by Us.
We have the right to Transfer this Agreement, and all of our rights and privileges hereunder to any other person,

firm or corporation ("Our Assignee"); provided that, in respect to any Transfer ("Assignment by Us") resulting in the
subsequent performance by Our Assignee of the functions of franchisor hereunder: (i) at the time of Assignment by
Us, Our Assignee must be financially responsible and economically capable of performing the obligations of
franchisor hereunder; and (ii) Our Assignee must expressly assume and agree to perform such obligations. If there
is an Assignment by Us, we will be relieved of all obligations or liabilities after the effective date of the assignment.

12.2 Assignment by You.

(a) This Agreement is being entered into in reliance upon and in consideration of the singular personal skills
and qualifications of you and your Principal Equity Owners and the trust and confidence reposed in you and them by
us. Therefore, neither your interest in this Agreement and the Franchise granted hereunder, nor more than 50% of
the equity ownership in any entity to which the Franchise was granted, nor any controlling interest in any entity to
which the Franchise was granted, nor substantially all of your assets nor any of your other rights or privileges to
operate as an iLoveKickboxing.com franchisee hereunder may be assigned, transferred, shared or divided,
voluntarily or involuntarily, in whole or in part, by operation of law or otherwise, in any manner (collectively,

ILKB FA 032615 - 20-
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 26 of 47 PagelD #: 46

"Assignment by You"), without our prior written consent and subject to our right of first refusal provided for in section
12.3 hereof. Our consent to a specific Assignment by You is not cumulative and will not apply to any subsequent
assignments, in respect of each of which you must comply with this section 12.2.

(b) Should we elect not to exercise our right of first refusal, or should such right of first refusal be
inapplicable, as herein provided, our consent to an Assignment by You will not be unreasonably withheld; provided,
however, that it will not be unreasonable for us to impose, among other things, the following conditions precedent to
our consent to any such Assignment by You:

(i) The assignee of yours ("Your Assignee") must complete our application for a franchise, and in
connection therewith, you and Your Assignee must fully disclose in writing all of the terms and conditions of the
Assignment by You;

(ii) Your Assignee and the principal equity owners of Your Assignee demonstrate that it has or they
have the skills, qualifications and economic resources necessary, in our sole judgment, to conduct the business
contemplated by this Agreement:

(iii) Your Assignee and each principal equity owner of Your Assignee expressly assumes in writing
for our benefit all of your obligations under this Agreement:

(iv) Your Assignee executes the then current form of Franchise Agreement being used by us for
the remainder of the term of this Agreement or, in our sole discretion, for the initial term of the then current form of
Franchise Agreement (unless we have a reasonable basis not to allow this, you may elect to have Your Assignee
assume this Agreement for the remainder of its term):

(v) You must have complied fully as of the date of any such Assignment by You with all of your
material obligations to us, whether under this Agreement or any other agreement, arrangement or understanding
with us;

(vi) Your Assignee agrees that our Initial Training program described in section 6.1 hereof and any
other training or orientation programs then required by us will be satisfactorily completed by necessary personnel
within 30 days after the execution by Your Assignee of a Successor Franchise Agreement, provided, however, that
Your Assignee must agree to pay for all of his, her or its expenses incurred in connection therewith, including any
fee we charge for training (at the rate in effect at the time of transfer), travel, hotel and meal expenses; and

(vil) Not later than 10 days before the transfer, you must pay us a non-refundable “Transfer Fee” of
$10,000. The Transfer Fee is subject to adjustment in our discretion based on corresponding changes in the CPI
since the Effective Date.

(c) You do not have a right to pledge, encumber, hypothecate or otherwise give any third party a security
interest in this Agreement in any manner whatsoever (except that with our consent, which will not be unreasonably
withheld, you may pledge a security interest in this Agreement in connection with a Small Business Administration
(“SBA") guaranteed loan), nor subfranchise or otherwise transfer, or attempt to subfranchise or otherwise transfer
the Franchised Business, or to transfer or subfranchise a portion but not all of your rights hereunder without our
express prior written consent, which may be withheld for any reason in our sole discretion.

(d) Any attempt by you to assign or any purported Assignment by You in violation of this section 12.2 is void
and will (i) constitute a material breach of this Agreement, (ii) cause this Agreement (and in our sole discretion any
or all other agreements between you and us, or between you and our affiliates) to be subject to immediate
termination without further notice, and (iii) confer no rights or interest whatsoever under this Agreement upon any
other party.

(e) Upon our consent to any Assignment by You, you must bring all accounts with us current and, together
with ILKB, execute a mutual release.

12.3 Right of First Refusal.

(a) Except for a transfer (i) to your heirs, personal representatives or conservators in the case of death or
legal incapacity as provided in section 12.6 hereof or (ii) between or among individuals (including their immediate
family members) who have guaranteed obligations under an SBA guaranteed loan, your right to transfer your entire

ILKB FA 032615 -21-
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 27 of 47 PagelD #: 47

interest in the Franchise granted by this Agreement under section 12.2 hereof is subject to our right of first refusal,
which will be exercised in accordance with the terms of this section 12.3.

(b) You must deliver to us a written notice setting forth (i) all of the terms and conditions of any bona fide
offer relating to a proposed Assignment by You, and (ii) all available information concerning your Assignee including
a detailed summary of how the proposed assignee meets our qualifications for a new iLoveKickboxing.com
franchisee, and any other related information requested by us. If the specified terms and conditions include
consideration of a non-monetary nature, such consideration must be expressed in reasonably equivalent monetary
terms, and if it involves matters that cannot be stated in monetary terms, such consideration will not be considered
in connection with our right of first refusal.

(c) Within 15 days after our receipt of such notice (or if we request additional information, within 10 days
after receipt of such additional information), we may either (i) consent or withhold our consent to such Assignment
by You, in accordance with section 12.2 hereof, or (ii) at our option, accept the Assignment by You ourselves or on
behalf of our nominee upon the terms and conditions specified in the notice.

(d) If we elect not to exercise our right of first refusal and consent to the Assignment by You, you will for a
period of 60 days, and subject to the provisions of section 12.2 hereof, be free to assign this Agreement to such
proposed Assignee upon the terms and conditions specified in said notice. If, however, these terms are modified in
any material manner (as determined by us), or if said 60-day period expires, we will again have such right of first
refusal with respect thereto and you will again be required to comply with section 12.3(b) above. Detailed terms of
assignment must be delivered to us no later than 72 hours following the close of escrow or other consummation of
the transaction.

12.4 Transfers to Certain Family Members.

You or a Principal Equity Owner, if a natural person, may with our consent, which will not be unreasonably withheld,
transfer the Franchised Business or an equity interest in your franchised entity to such person's spouse or person
having equivalent rights under applicable federal or state law, parent, sibling, niece, nephew, descendant or
spouse's descendant provided that adequate provision is made for the management of the Franchised Business
and the transferor guarantees, in form and substance satisfactory to us, the performance of the transferee's
obligations under this Agreement. No transfer under this section 12.4 will be subject to our right of first refusal set
forth in section 12.3 hereof. However, you must comply with section 42.2(b)(i) through (vi) above, as well as provide
full disclosure of the terms of said transfer and deliver to us no later than three business days prior to the close of
the transaction. In addition, copies of fully executed paperwork must be delivered to us no less than three business
days following the close of the transaction.

12.5 Transfers to Affiliated Entities.

You or a Principal Equity Owner may without our consent, upon 30 days prior written notice to us, Transfer the
Franchised Business or an equity interest in your franchised entity to an entity that is (i) organized for the purpose of
operating the Franchised Business and (ii) owned in the same proportionate amount of ownership as prior to such
Transfer, provided that adequate provision is made for the management of the Franchised Business. No Transfer
under this section 12.5 will be subject to our right of first refusal set forth in section 12.3 hereof or the Transfer Fee
set forth in section 12.2(b)(vii) hereof. However, you must comply with section 12.2(b)(i) through (vi) above, as well
as provide full disclosure of the terms of said transfer and deliver to us no later than three business days prior to the
close of the transaction. In addition, copies of fully executed paperwork must be delivered to us no less than three
business days following the close of the transaction.

12.6 Transfers upon the Death or Incapacity of an Individual Franchisee or Majority Equity Owner.

(a) Notwithstanding the foregoing, in the event of your death or legal incapacity, if you are an individual, or
the death or legal incapacity of a Principal Equity Owner holding a majority equity interest (“Majority Equity Owner’) if
you are a corporation, limited liability company or partnership, the transfer of your or the deceased Majority Equity
Owner's interest in this Agreement to his or her heirs, personal representatives or conservators, as applicable, will
not be deemed an Assignment by You provided that a responsible management employee or agent of yours that
has been satisfactorily trained by us will be responsible for the Franchised Business.

(b) In the event of your death or the death of a Majority Equity Owner, such person's interest in this
Agreement or its equity interest in the franchise entity must Transfer within 270 days after the date of death in
accordance with such person's will or, if such person dies without a will, in accordance with laws of intestacy
governing the distribution of such person's estate, provided that adequate provision is made for the management of

ILKB FA 032615 - 22 -
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 28 of 47 PagelD #: 48

the Franchised Business. If we determine (i) there is no imminent sale to a qualified successor or (ii) there is no heir
or other Principal Equity Owner capable of operating the Franchise, we may (but are not obligated to) immediately
commence operating the Outlet on your behalf for a period of up to 90 days, renewable as necessary for up to one
year. For such management assistance, you or the successor in interest must pay a reasonable per diem charge
we set for the interim manager.

(c) No Transfer under this section 12.6 will be subject to (i) our right of first refusal set forth in section 12.3
hereof or (ii) the Transfer Fee set forth in section 12.2(b)(vii) above, although such refusal right and Transfer Fee
will be applicable to any subsequent Transfer by your (or a Majority Equity Owner's) heirs, personal representatives
or conservators. However, you must comply with section 12.2(b)(i) through (vi) above, as well as provide full
disclosure of the terms of said transfer and deliver to us no later than three business days prior to the close of the
transaction. In addition, copies of fully executed paperwork must be delivered to us no less than three business
days following the close of the transaction.

12.7 Consent to Transfers.

Except as otherwise provided in this Agreement and Subject to our right of first refusal provided in section 12.3
hereof, you or an Principal Equity Owner may consummate any Transfer of a direct or indirect interest in this
Agreement, the Franchised Business or the economic benefits derived therefrom, or any equity interest in your
franchised entity, not permitted by the preceding sections 12.4, 12.5 and 12.6, only after written notice to us and
only with our written consent, which will not be unreasonably withheld. We will exercise our good faith business
judgment in determining whether to give or withhold our consent to a Transfer under this section 12.7. Such
exercise of good faith business judgment may include our consideration of certain skills and qualifications of the
prospective transferee which are of business concern to us, including without limitation, the following: experience in
businesses similar to the Franchised Business, financial and operational skills and qualifications, economic
resources, reputation and character of such prospective transferee: the ability of such prospective transferee to fully
and faithfully conduct the Franchised Business as contemplated by this Agreement; and the effect that the Transfer
and the prospective transferee will have or may reasonably be expected to have on the reputation or business
operations of the Franchised Business, the System or us or any of our affiliates.

Xlll. DEFAULT AND TERMINATION
13.1 General.

(a) This Agreement may be terminated unilaterally by us or you only for cause, which for purposes of this
Agreement means a material violation of this Agreement and includes any failure by you or us to substantially
comply with any obligation, duty or promise under this Agreement, including, without limitation, those acts or
omissions specified in sections 13.2 and 13.3 hereof. If we are in material breach of this Agreement, you may
terminate this Agreement by giving us prior written notice setting forth the asserted breach of this Agreement and
giving us 30 days in which to cure the default. If you are in material breach of this Agreement, we may exercise our
right to terminate this Agreement in accordance with this Article XIII. If ILKB becomes insolvent or declares
bankruptcy, you will continue to have the right to Operate under this Agreement until and unless a court orders
otherwise.

(b) A material violation of this Agreement means any action or omission by you that impairs or adversely
affects the System, us, or the relationship created by this Agreement. Without limitation, each of the following
events is deemed a material violation of this Agreement. The parties acknowledge, however, that these events do
not represent an exhaustive list of material violations of this Agreement. Additional events may take place that,
individually or in combination with other events, would constitute a material violation of this Agreement. Among other
things, and without limitation, it is, and will be deemed, a material violation of this Agreement:

(i) If you fail to pay any sum due us;

(ii) If you or any Principal Equity Owner is convicted of a felony or any other criminal misconduct
which we deem relevant to the operation of the Franchise;

(iii) If we make a reasonable determination that your continued operation of the Franchise will result

in immediate danger to public health or safety or material degradation of the iLoveKickboxing.com brand and
reputation:

ILKB FA 032615 - 23 -
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 29 of 47 PagelD #: 49

(iv) If you fail to submit the periodic reports required, or those requested in writing, pursuant to
section 8.7(a) of this Agreement;

(v) If you or any Principal Equity Owner violates any part of Article IX of this Agreement;
(vi) If you Abandon the Franchised Business;
(vii) If you fail to maintain an independent contractor relationship with us;

(ix) If you have knowingly either inaccurately reported or failed to report any information as part of
your application or qualification as a iLoveKickboxing.com franchisee;

(x) If you violate the provisions of section 12.2 of this Agreement or otherwise sell, assign, transfer
or encumber the Marks without our prior written consent as hereinabove provided,

(xi) If you fail to maintain the standards, policies, or provisions contained within the Confidential
Operations Manual or any amendment thereto; or

(xii) If you fail to secure access to the Confidential Operations Manual so as to maintain its
confidentiality.

(c) Notwithstanding anything contained herein to the contrary, in those circumstances under which we have
the right to terminate this Agreement, we also have the option, to be exercised in our sole discretion, to choose
alternative remedies to our right to terminate the entire Agreement.

(d) Notwithstanding anything contained herein to the contrary, in those circumstances under which we have
the right to terminate this Agreement, we have the right to exercise any and all remedies available to us at law or in
equity, including without limitation specific performance and damages (including punitive damages). All rights and
remedies provided herein are in addition to and not in substitution of all other rights and remedies available to a
party at law or in equity.

13.2 Immediate Termination.
We have the right to immediately terminate this Agreement upon notice to you upon the occurrence of any or all of
the following events, each of which is deemed an incurable breach of this Agreement:

(i) If you Abandon your Outlet;

(ii) If after you have located and secured suitable premises (that we consent to) for your Outlet, you
have not commenced operation of the Franchised Business within 365 days after the Effective Date;

(iii) If you knowingly obtain ILKB Services and Products from an unapproved supplier;

(iv) If the Franchised Business is closed for health reasons by appropriate authorities or if licenses
necessary for you to operate the Franchised Business are suspended or revoked, and such licenses or substitute
licenses have not been reinstated within seven days thereafter,

(v) If you default in any material obligation in respect of which you twice previously within the
preceding 12 months have received a notice of default from us with respect to the same or similar breach; or

(vi) To the extent permitted by law (including without limitation the applicable provisions of the
Federal Bankruptcy Act), (A) if you become insolvent (as revealed by your records or otherwise), or (B) if you file a
voluntary petition and are adjudicated bankrupt, or if an involuntary petition is filed against you and such petition is
not dismissed within 60 days, or (C) if you make an assignment or the benefit of creditors, or (D) if a receiver or
trustee in bankruptcy or similar officer, temporary or permanent, is appointed to take charge of your affairs or any of
your property, or (E) if dissolution proceedings are commenced by or against you (if you are an entity) and are not
dismissed within 60 days thereafter, or (F) if any final judgment against you from which no further appeal is available
and which is not currently on appeal remains unsatisfied or not bonded of record for 30 days after your receipt of
actual or constructive notice thereof, and the amount of such judgment exceeds $50,000.

ILKB FA 032615 -24-
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 30 of 47 PagelD #: 50

13.3 Termination After Notice.

(a) If we give you written notice to cure a violation of Article IX of this Agreement (which may include a
statement of the method of cure to be employed), you must commence such cure within two business days and
must effect a complete cure and remedy the damage caused by such violation as fully as possible in the shortest
possible time, in no event more than seven days; and you must take reasonable action to prevent recurrence of the
same type of violation.

(b) With respect to any default by you of your obligation to pay any sums due us under this Agreement, we
may terminate this Agreement upon not less than 30 days prior written notice of this default. If you cure the default
prior to the end of such period by paying all sums due us, Our right to terminate will cease with respect to the breach
that is cured.

(c) Except as provided in sections 13.2 and 13.3(a) hereof, we may terminate this Agreement only after
giving you prior written notice setting forth the asserted breach of this Agreement and giving you 30 days in which to
cure the default. Upon receipt of a notice of default, you must immediately commence diligently to cure said breach,
and if you cure said breach within 30 days, our right to terminate this Agreement will cease. If because of the nature
of the breach, it would be unreasonable for you to be able to cure the default within 30 days, you will be given
additional time as is reasonably necessary in our determination to cure said breach, upon condition that you must,
upon receipt of such notice from us, immediately commence to cure such breach and continue to use your best
efforts to do so.

(d) If your rights under this Agreement are terminated by us for material breach, we may, at our option,
declare you in default of all of the other franchise agreements or other agreements you have with us, and terminate
your rights under those other agreements as well.

13.4 Description of Default.

The description of any default in any notice served by us hereunder upon you in no way precludes us from
specifying additional or supplemental defaults in any action, arbitration, mediation, hearing or suit relating to this
Agreement or the termination thereof.

13.5 Statutory Limitations.

Notwithstanding anything to the contrary in this Article Xlll, in the event any valid, applicable law or regulation of a
competent governmental authority having jurisdiction over this Agreement or the parties hereto limits our rights of
termination hereunder or requires longer notice periods than those set forth herein, and in the event the parties are
prohibited by law from agreeing to the shorter periods set forth herein, then this Agreement will be deemed
amended to conform to the requirements of such laws and regulations, but in such event the provisions of the
Agreement thus affected will be amended only to the extent necessary to bring it within the requirements of the law
or regulation.

13.6 Extended Cure Period.

Notwithstanding anything contained herein to the contrary, including, without limitation, section 1 3.3(c) hereof, in
those circumstances under which we have the right to terminate this Agreement, we also have the right, to be
exercised in our sole discretion, to grant to you in writing only, in lieu of termination of this Agreement, an extended
period of time to cure the breach which gave rise to our right to terminate, but in no event may such extended cure
period exceed six months from the last day of the cure period otherwise applicable to such breach. You
acknowledge that our election to grant an extended cure period to you will not operate as a waiver of any of our
rights hereunder.

13.7 Our Right to Cure Your Defaults.

In addition to all other remedies herein granted, if you default in the performance of any of your obligations or breach
any term or condition of this Agreement or any related agreement involving third parties, we may, at our election,
immediately or at any time thereafter, without waiving any claim for breach hereunder and without notice to you,
cure the default for your account and on your behalf, and all costs or expenses including attorney's fees incurred by
us on account thereof are due and payable by you to us on demand.

13.8 Waiver and Delay.

No waiver by us of any breach or series of breaches or defaults in performance by you and no failure, refusal or
neglect of ours either to exercise any right, power or option given to us hereunder or to insist upon strict compliance
with or performance of your obligations under this Agreement or the Confidential Operations Manual, constitutes a

ILKB FA 032615 -25-
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 31 of 47 PagelD #: 51

waiver of the provisions of this Agreement or the Confidential Operations Manual with respect to any subsequent
breach thereof or a waiver by us of our right at any time thereafter to require exact and strict compliance with the
provisions thereof.

13.9 Recovery of Lost Royalty.

If this Agreement is terminated because of your material breach, based on the estimated time it takes for a
replacement franchise outlet to achieve a similar revenue stream, we are entitled to recover liquidated damages
equal to the amount of the Royalty paid by you during (i) the three years prior to the date this Agreement was
terminated or (ii) if the Opening Date is less than three years before the termination date, the time since the
Opening Date.

13.10 Collection Costs.

We are entitled to reimbursement from you upon our demand of all costs we have incurred (including reasonable
attorneys fees) to enforce our rights under this Agreement, including actions to collect any amounts due and
delinquent hereunder.

13.11 Continuance of Business Relations.
Any continuance of business relations between you and us after termination of this Agreement will not be construed
as a renewal, extension or continuation of this Agreement.

XIV. DISPUTE RESOLUTION

14.1 Mediation.

(a) We and you have entered into a long term franchise relationship which gives rise to an obligation,
subject to and consistent with the terms of this Agreement, to endeavor to make the relationship succeed, in light of
the overall best interests of the System, as contemplated by this Agreement. To that end, you and we acknowledge
that you and we need to attempt to resolve disagreements or disputes before such disagreements or disputes
negatively impact the relationship. Good faith communications between us are an important aspect of that
obligation. The parties hereby pledge and agree that they will first attempt to resolve any dispute, claim or
controversy arising out of or relating to this Agreement or any alleged breach hereof, including any claim that this
Agreement or any part hereof is invalid, illegal or otherwise voidable or void (collectively, “Dispute”) by first having
our executive officers and your Principal Equity Owners meet in person at our principal executive office (without our
respective legal counsel) and conduct a good faith discussion and negotiation of the issues with a view to arriving at
a settlement.

(b) If we are unable to settle the Dispute at this settlement conference, within 10 days after that conference
we will submit the Dispute to mediation conducted by a mediator appointed by JAMS, Inc. (“JAMS”) in accordance
with its procedures, unless the parties agree on a different mediator within 15 days after either party first gives
notice of mediation. The mediation proceedings will be conducted in New York County, New York and should be
completed within 45 days following the date either party first gives notice of mediation. The fees and expenses of
the mediator will be shared equally by the parties. The mediator will be disqualified as a witness, expert or counsel
for any party with respect to the Dispute and any related matter. Mediation is a compromise negotiation and will
constitute privileged communications under the law governing this Agreement. The entire mediation process will be
confidential and the conduct, statements, promises, offers, views and opinions of the mediator and the parties will
not be discoverable or admissible in any legal proceeding for any purpose; provided, however, that evidence which
is otherwise discoverable or admissible will not be excluded from discovery or admission as a result of its use in the
mediation.

14.2 Arbitration.

(a) Any Dispute between us (and/or our affiliated entities) and you (and/or your affiliated entities)
that is not resolved through mediation will be resolved through binding arbitration by one arbitrator from
the list of retired judges referred by JAMS and selected by the parties in accordance with its Streamlined
Arbitration Rules and Procedures (if the amount in controversy is less than $250,000) or its Comprehensive
Arbitration Rules and Procedures (if the amount in controversy is $250,000 or more), or if the parties in
dispute mutually agree, through binding arbitration by any other mutually agreeable arbitration
organization. It is explicitly agreed by each of the parties hereto that no arbitration of any Dispute may be
commenced except in accordance with this section 14.2.

ILKB FA 032615 - 26 -
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 32 of 47 PagelD #: 52

(b) Arbitration proceedings will be conducted individually by a single plaintiff, and not as a class or
by multiple plaintiffs in one action. All hearings and other proceedings will take place in New York County,
New York, or other county where our headquarters is then located, or if we so elect, at the JAMS business
location nearest where your (or an applicable Principal Equity Owner's) principal place of business is then
located.

(c) Either party may present briefs and affidavits of witnesses who are unable to attend hearings. A
limited amount of discovery is permitted within the discretion of the arbitrator (including affidavits,
interrogatories and depositions). The arbitrator will have the right to award or include in the award any
relief that the arbitrator deems proper in the circumstances, including money damages (with interest on
unpaid amounts from the date due), specific performance and injunctive relief, provided that the arbitrator
will not have the right to declare any Mark generic or otherwise invalid or to award punitive damages. The
arbitration award will be final and binding on the parties, and judgment on the award may be entered in any
federal or state court having jurisdiction.

(d) This arbitration provision is deemed to be self-executing and will remain in full force and effect
after expiration or termination of this Agreement. If either party fails to appear at any properly noticed
arbitration proceeding, an award may be entered against such party by default or otherwise
notwithstanding said failure to appear.

(e) The provisions of this section 14.2 are intended to benefit and bind certain third-party non-
signatories and will continue in full force and effect subsequent to and notwithstanding the expiration or
termination of this Agreement. Furthermore, this section 14.2 will be construed as independent of any other
covenant or provision of this Agreement; provided, however, that if a court of competent jurisdiction
determines that any of such provisions are unlawful in any way, the court is respectfully requested to

   
 
   

modify or interpret such provisions to the aii extent necessa comply with the law.
[Our Initials<. Your Initials: ]
[Principal Equity Owners' Initials: ]

 

14.3 Injunctive Relief.
Any party has the right in a situation where there is an imminent threat of harm to the legal rights of a party and

damages would not be adequate relief to seek a temporary restraining order and temporary or preliminary injunctive
relief from a court of competent jurisdiction in New York, without the necessity of first complying with sections 14.1
and 14.2 above or posting any bond, and if bond is nevertheless required by a court of competent jurisdiction, the
parties agree that the sum of $1,000 will be a sufficient bond (this amount may be adjusted by changes in the
Consumer Price Index since the Effective Date). If an arbitration proceeding has already commenced pursuant to
section 14.2 above when a party seeks injunctive relief, then the party seeking such injunctive relief agrees to
contemporaneously submit the merits of its dispute to the arbitrator. The existence of a proceeding commenced
under section 14.1 or 14.2 above will in no event abate or otherwise affect the ability of party to seek injunctive relief
on account of this section 14.3. You acknowledge that you are one of a number of licensed franchisees using the
Marks and that failure on your part to comply fully with any of the terms of this Agreement respecting the obligations
regarding examinations, audits and the Marks could cause irreparable damage to us or other affiliated persons or
entities and we or our affiliates could seek injunctive relief to protect the Marks. This covenant is independent,
severable and enforceable notwithstanding any other rights or remedies that any party may have.

14.4 Legal Fees and Expenses.

The prevailing party in any arbitration or litigation to resolve a dispute between any of the parties hereto will be
entitled to recover from the losing party reasonable legal fees (and incurred costs of the prevailing party's counsel)
and all other expenses incurred by the prevailing party in bringing or defending such arbitration, action or proceeding
and/or enforcing any resulting award or judgment (including without limitation arbitration or court filing fees, expert
and other witness fees, discovery expenses and compensation payable to the arbitrator), whether incurred prior to
or in preparation for or in contemplation of the filing of the action or thereafter. The prevailing party will be
determined by the arbitrator or court. This section 14.4 is intended to be expressly severable from the other
provisions of this Agreement, is intended to survive any judgment and is not to be deemed merged into the
judgment.

14.5 Survival.
The terms of this Article XIV survive termination, expiration or cancellation of this Agreement.

ILKB FA 032615 -27-
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 33 of 47 PagelD #: 53

XV. OBLIGATIONS AND RIGHTS UPON TERMINATION OR EXPIRATION

15.1 Your Obligations.

(a) In the event of termination, cancellation or expiration of this Agreement whether by reason of your
breach, default, non-renewal, lapse of time or other cause, in addition to any other obligations provided for in this
Agreement, you must forthwith discontinue the use or display of the Marks in any manner whatsoever, and you may
not thereafter operate or do business under the Marks or any other iLoveKickboxing.com brand or any other name
or in any manner that might tend to give the general public the impression that you are in any way associated or
affiliated with us, or any of the businesses conducted by us or the owner of the Marks, including without limitation
repainting the business premises in a distinctively different color and removing or rearranging distinctive elements of
the iLoveKickboxing.com trade dress. You must contact Yelp, other online review sites and other online directories
and websites, and request the removal of all use of the trademarks in connection with the former
iLoveKickboxing.com outlet (and the physical address of the former iLoveKickboxing.com outlet) and all use of
former reviews from the period you were an iLoveKickboxing.com franchisee. And, you also must comply with
section 15.2 respecting the return to us of certain materials and must not thereafter use, in any manner, or for any
purpose, directly or indirectly, any of our trade secrets, procedures, techniques, or materials acquired by you by
virtue of the relationship established by this Agreement, including, without limitation, (i) any training or other
materials, manuals, bulletins, instruction sheets, or supplements thereto, or (ii) any equipment, videotapes,
videodiscs, forms, advertising matter, devices, insignias, slogans or designs used from time to time in connection
with the Franchised Business.

(b) If there is a termination, cancellation or expiration as described in section 15.1(a) above, you must
comply with section 11.2 of this Agreement respecting post-termination competition and also promptly:

(i) Remove at your expense all signs erected or used by you and bearing the Marks, or any word or
mark indicating that you are associated.or affiliated with ILKB;
a
(ii) Erase or obliterate from, letterheads, stationery, printed matter, advertising or other forms used
by you the Marks and all words indicating that you are associated or affiliated with ILKB;

(iii) Permanently discontinue all advertising of yours that states or implies that you are associated or
affiliated with ILKB or the System;

(iv) If you engage in any business thereafter, you must use trade names, service marks or
trademarks that are significantly different from those under which you had done business and must use sign
formats that are significantly different in color and type face; and take all necessary steps to ensure that your
present and former employees, agents, officers, shareholders and partners observe the foregoing obligations; and

(v) Assign all interest and right to use all telephone numbers and all listings applicable to the Outlet
in use at the time of such termination to us and take all action necessary to change all such telephone numbers
immediately and change all such listings as soon as possible.

(c) If you fail or omit to make or cause to be made any removal or change described in section 15.1(b)(i)
through 15.1(b)(vi) above, then we will have the right within 15 days after written notice to enter your Outlet or other
premises from which the Franchised Business is being conducted without being deemed guilty of trespass or any
other tort, and make or cause to be made such removal and changes at your expense, which expenses you agree
to pay to us promptly upon demand; and you hereby irrevocably appoint us as your lawful attorney upon termination
of this Agreement with authority to file any document in the name of and on our behalf for the purpose of terminating
any and all of your rights in any trade name you have used that contains any of the Marks.

15.2 Our Rights as Franchisor.

(a) The termination, cancellation, expiration or assignment of this Agreement will be without prejudice to
any rights of us against you and such termination, cancellation, expiration or assignment will not relieve you of any
of your obligations to us existing at the time of termination, cancellation, expiration or assignment or terminate those
obligations of ours which, by their nature, survive the termination, cancellation, expiration or assignment of this
Agreement.

ILKB FA 032615 - 28 -
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 34 of 47 PagelD #: 54

(b) We may direct that all applicable suppliers immediately cease providing you with equipment, marketing
materials, e-mail access, website access, accessories and other items comprising or to be used to provide ILKB
Services and Products.

(c) You are obligated to return, at no expense to us, any and all copies of the Confidential Operations
Manual and all other iLoveKickboxing.com proprietary materials and any other items that were supplied by us for
your use without additional charge in connection with the operation of the Franchised Business. You must also
permanently erase anything relating to us or the Franchised Business from any computers and other media storage
devices you retain after expiration, cancellation or termination of this Agreement.

(d) Within 30 days after termination, expiration or non-renewal of this Agreement, we will have the option,
but not the obligation, to purchase all or any portion of your reusable inventory, apparel containing the Marks,
proprietary equipment, parts, fixtures and furnishings owned and used by you in your franchised operation. We will
be permitted to deduct and withdraw from the purchase price to be paid to you all sums then due and owing to us.
The purchase price for your inventory of apparel containing the Marks will be at your cost for said items. The
purchase price for the proprietary equipment, parts, fixtures and furnishings will be the fair market value thereof as
we mutually determine. In determining the fair market value of such items you and we agree to exclude any factor or
increment for goodwill or going concern value. The purchase price to be paid to you will be paid in cash at the
closing of any purchase that will occur no less than 30 days from the date we exercise our option, unless you and
we are unable to agree on the fair market value of the assets to be purchased. If you and we are unable to reach
agreement within a reasonable time as to the fair market value of the items we have agreed to purchase, we will
designate an independent appraiser, and the appraiser's determination will be binding. You and we must each pay
50% of the fee charged by the independent appraiser.

XVI. GENERAL TERMS AND PROVISIONS
16.1 Notices.

(a) All notices that the parties hereto are required or may desire to give under or in connection with this
Agreement will be in writing and (unless personally delivered by an agent of the sending party) must be sent by
reliable overnight courier, for delivery on the next business day and addressed as follows:

(i) If to us:

ILKB LLC

1844 LANSDOWNE AVE
MERRICK NY 11566-3821
Phone: (516) 543-0041

 

 

 

(ii) If to you:

covers £4
r vale st
TIPAWATH, CO S064
Phone:

(b) Notices between you and us will be deemed given the earlier of (i) the next business day after deposit
with a reliable overnight courier, properly addressed and marked for delivery on the next business day or (ii) when
actually delivered in person by the sending party or his, her or its agent.

(c) Any change in the addresses listed in section 1 6.1(a) above must be sent to the other party as soon as
practicable after the change occurs by reliable overnight courier.

16.2 Indemnity.

(a) You and your Principal Equity Owners, jointly and severally, hereby agree to protect, defend and
indemnify ILKB, and all of our past, present and future owners, affiliates, officers, directors, employees and
designees, and each of them, and hold them harmless from and against any and all costs and expenses, including
attorneys fees, court costs, losses, liabilities, damages, claims and demands of every kind or nature on account of
any actual or alleged loss, injury or damage to any person or entity or to any property arising out of or in connection

ILKB FA 032615 -29-
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 35 of 47 PagelD #: 55

with your development, maintenance or operation of the Outlet and the Franchised Business, except if caused by
our intentional misfeasance, gross negligence or material default of our obligations under this Agreement.

(b) We hereby agree to protect, defend and indemnify you, your Principal Equity Owners, other owners,
affiliates, officers, directors, employees and designees, and each of them, from any liability or damage any of them
may incur, including reasonable attorneys fees, as a result of third party claims, demands, costs, or judgments of
any kind or nature, arising out of (i) your operation of the Franchised Business in full compliance with the terms of
this Agreement and the Confidential Operations Manual or (ii) our intentional misfeasance, gross negligence or
material breach of our obligations under this Agreement, except if caused by the intentional misfeasance, gross
negligence or material breach by you (or any Principal Equity Owners, or other of your owners, affiliates, officers,
directors or employees) of obligations under this Agreement.

(c) In order for the indemnification to be effective, each party entitled to indemnification hereunder must give
the indemnifying party prompt written notice of any claim for which the indemnified party demands indemnity
(provided that such obligation will not constitute a condition to the indemnifying party's indemnification obligation
unless the indemnifying party has been materially harmed by such delay). We will retain the full right and power to
direct, manage, control and settle the litigation of any claim. Each indemnified party must submit all of its claims to
its insurers in a timely manner. Any payments made by an indemnified party will be net of benefits received by any
indemnified party on account of insurance in respect of such claims.

16.3 Your Relationship to Us as Franchisee.

It is expressly agreed that the parties intend by this Agreement to establish between you and us the relationship of
franchisee and franchisor. It is further agreed that you have no authority to create or assume in our name or on our
behalf, any obligation, express or implied, or to act or purport to act as agent or representative on our behalf for any
purpose whatsoever. Neither you nor we are the employer, employee, agent, partner, fiduciary or co-venturer of or
with the other, each being independent. You agree that you will not hold yourself out as our agent, employee,
partner or co-venturer or the Owner of the Marks. All employees or agents hired or engaged by or working for you
will be only the employees or agents of yours and will not for any purpose be deemed employees or agents of ours
or the Owner of the Marks, nor subject to our control; and in particular, we will have no authority to exercise control
over the hiring or termination of these employees, independent contractors, or others who work for you, their
compensation, working hours or conditions, or their day-to-day activities, except to the extent necessary to protect
the Marks. You agree to respond to customer indications of dissatisfaction with services rendered by you in a
diligent and professional manner and agree to cooperate with representatives of ours or the Owner of the Marks in
any investigation undertaken by us of complaints respecting your activities. You and we agree to file our own tax,
regulatory and payroll reports with respect to our respective employees or agents and operations, saving and
indemnifying the other party hereto of and from any liability of any nature whatsoever by virtue thereof.

 

16.4 No Third Party Beneficiaries.

This Agreement is not intended to benefit any other person or entity except the named parties hereto and no other
person or entity (other than financing sources to whom we may have granted or consented to a collateral
assignment of this Agreement) will be entitled to any rights hereunder by yirtue"sfiso-called thi party beneficiary
rights" or otherwise. MS +t yahna Fo_age

preg he ‘fa * ' - ate es
ee 204 4 > ANN,

16.5 Survival of Covenants.

The covenants contained in this Agreement that by their terms require performance by the parties after the
expiration or termination of this Agreement will be enforceable notwithstanding said expiration or other termination
of this Agreement for any reason whatsoever.

16.6 Successors and Assigns.
This Agreement is binding upon (i) us and inures to the benefit of our successors and assigns and (ii) you and

inures to the benefit of your successors and assigns, subject to the restrictions on Assignment by You contained
herein.

16.7 Joint and Several Liabilities.

If the entity that is the franchisee under this Agreement consists of more than one person or entity, or a combination
thereof, the obligations and liabilities of each such person or entity to us are joint and several.

ILKB FA 032615 - 30 -
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 36 of 47 PagelD #: 56

16.8 Titles for Convenience Only.
Section titles used in this Agreement are for convenience only and do not affect the meaning or construction of any
of the terms, provisions, covenants or conditions of this Agreement. ,

16.9 Gender.
All terms used in any one number or gender will extend to mean and include any other number and gender as the
facts, context or sense of this Agreement or any section may require.

16.10 Severability; Partial Invalidity.

Nothing contained in this Agreement will be construed as requiring the commission of any act contrary to law.
Whenever there is any conflict between (i) any provisions of this Agreement or the Confidential Operations Manual
and (ii) any present or future statute, law, ordinance, regulation or judicial decision, contrary to which the parties
have no legal right under this Agreement, the latter will prevail, but in such event the provision of this Agreement or
the Confidential Operations Manual thus affected will be curtailed and limited only to the extent necessary to bring it
within the requirements of the law. In the event that any part, article, section, sentence or clause of this Agreement
or the Confidential Operations Manual is held to be indefinite, invalid or otherwise unenforceable, that specific
language will be deemed deleted but the remaining parts thereof will continue in full force and effect.

16.11 Counterparts.

This Agreement may be executed in multiple copies, each of which will be deemed to be an original, and both of
which together will be deemed to be one and the same instrument.

16.12 Compliance with U.S. Anti-Terrorism and Other U.S. Federal Laws.

(a) You and each of the Principal Equity Owners certify that none of you, the Principal Equity Owners,
employees, or anyone associated with you is listed in the Annex to Executive Order 13224 (available at
http://treasury gov/offices/enforcement/ofac/sanctions/terrorism.html). You covenant not to hire or have any dealings
with a person listed in the Annex. You certify that you have no knowledge or information that, if generally known,
would result in you, the Principal Equity Owners, employees or anyone associated with you being listed in the Annex
to Executive Order 13224. You and each of the Principal Equity Owners will comply with and assist us to the fullest
extent possible in our efforts to comply with the Anti-Terrorism Laws (as defined below). In connection with such
compliance, you and each of the Principal Equity Owners certify, represent and warrant that none of your respective
property or interests is subject to being "blocked" under any of the Anti-Terrorism Laws and that you and the
Principal Equity Owners are not otherwise in violation of any of the Anti-Terrorism Laws. You are solely responsible
for ascertaining what actions must be taken by you to comply with all such Anti-Terrorism Laws. You specifically
acknowledge and agree that your indemnification responsibilities as provided in this Agreement pertain to your
obligations under this section 16.12. Any misrepresentation by you under this section 16.13 or any violation of the
Anti-Terrorism Laws by you, any of the Principal Equity Owners, or employees will constitute grounds for immediate
termination of this Agreement and any other agreement you entered into with us or one of our Affiliates. "Anti-
Terrorism Laws".means Executive Order 13224 issued by the President of the United States, the Terrorism
Sanctions Regulations (Title 31, Part 595 of the US. Code of Federal Regulations), the Foreign Terrorist
Organizations Sanctions Regulations (Title 31, Part 597 of the U.S. Code of Federal Regulations), the Cuban
Assets Control Regulations (Title 31, Part 515 of the US. Code of Federal Regulations), the USA PATRIOT Act,
and all other present and future federal, state and local laws, ordinances, regulations, policies, lists, and any other
requirements of any United States governmental authority (including, without limitation, the United States
Department of Treasury Office of Foreign Assets Control) addressing or in any way relating to terrorist acts and acts
of war.

(b) Neither you nor any Principal Equity Owner conducts any activity, or has failed to conduct any activity, if
such action or inaction constitutes a money laundering crime, including any money laundering crime prohibited
under any applicable Anti-Terror Legislation.

(c) Neither you nor any Principal Equity Owner nor any employee of either is named as a “Specially
Designated National’ or “Blocked Person” as designated by the U.S. Department of the Treasury's Office of Foreign
Assets Control, and published at www.treas. gov/offices/enforcement/ofac/sdn/. You acknowledge that you are not
directly or indirectly owned or controlled by the government of any country that is subject to a United States
embargo, nor do you or any Principal Equity Owner act directly or indirectly on behalf of the government of any
country that is subject to a United States embargo. You and the Principal Equity Owners agree that you will notify us

ILKB FA 032615 -31-
Case 1:20-cv-04750 Document1-1 Filed 10/05/20 Page 37 of 47 PagelD #: 57

in writing immediately of the occurrence of any event that renders the foregoing representations and warranties of
this section 16.12 jficorrect.

[Your Initials; Principal Equity Owners' Initials: ]

16.13 Governing Law.
The Federal Arbitration Act (9 U.S.C. §1 ef seq.) governs the arbitration of disputes under this Agreement.

Otherwise, the laws of New York govern this Agreement and all related matters, documents and agreements,
without regard to conflicts of laws. If any provision of this Agreement is impermissible under a governing law, the
provision will be deemed amended to conform to that law while maintaining to the maximum extent possible the
original intent of the provision, or if the provision as amended cannot substantially maintain the original intent, then
the provision will be deemed deleted.

16.14 Entire Agreement.

(a) The parties to this Agreement each acknowledge and warrant to each other that they wish to have all
terms of this business relationship defined solely in and by this written Agreement and the Confidential Operations
Manual. Recognizing the costs on all parties which attend uncertainty, the signatories to this Agreement each
confirm that neither wishes to enter into a business relationship with the other in which any terms or obligations are
the subject of alleged oral statements or in which oral statements or non-contract writings (which have been or may
in the future be exchanged between them) serve as the basis for creating rights or obligations different than or
supplementary to the rights and obligations set forth herein. Accordingly, the signatories each agree and promise
each other that this Agreement, the Confidential Operations Manual, and the representations made by us in the
iLoveKickboxing.com Franchise Disclosure Document (‘“FDD”) provided to you, supersede and cancel any prior
and/or contemporaneous discussions or writings (whether described as representations, inducements, promises,
agreements, understandings or any other term), by any of the parties or by anyone acting on his, her or their behalf,
with respect to the rights and obligations of the parties to this Agreement or the relationship between them. Each
signatory to this Agreement agrees and promises the other that they have placed, and will place, no reliance on any
such discussions or writings.

(b) In accordance with the foregoing section 16.14(a), the parties to this Agreement agree that this
Agreement, and the Confidential Operations Manual, constitutes the entire agreement between the parties and
contain all of the terms, conditions, rights and obligations of the parties with respect to the franchised business
contemplated by this Agreement and any other aspect of the relationship between the parties; provided however,
that nothing in this Agreement or in any related agreement or writing is intended to disclaim the representations
made in the FDD that was provided to you.

(c) This Agreement cannot be modified or changed except by written instrument signed by all of the parties
hereto.

XVII. EFFECTIVENESS OF AGREEMENT

This Agreement will become effective only upon the execution thereof by you and by us, and only after you were
provided with an FDD. HOWEVER, THIS AGREEMENT IS NOT BINDING ON US UNLESS AND UNTIL IT HAS
BEEN ACCEPTED AND SIGNED BY OUR PRESIDENT.

XVII ACKNOWLEDGMENTS AND REPRESENTATIONS

18.1 Acknowledgments and Representations.

(a) You and each of your Principal Equity Owners represent and warrant that the following statements in
this section 18.1 are true and accurate.

(b) You do not seek to obtain the Franchise for speculative or investment purposes and have no present
intention to sell or transfer or attempt to sell or transfer the Franchised Business or the Franchise within 12 months
after the Opening Date.

(c) You understand and acknowledge the value to the System of uniform and ethical standards of quality,
appearance and service described in and required by the Confidential Operations Manual and the necessity of

ILKB FA 032615 -32-
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 38 of 47 PagelD #: 58

operating the Franchised Business under the standards set forth in the Confidential Operations Manual. You
represent that you have the capabilities, professionally, financially and otherwise, to comply with our standards.

(d) If you are an entity, you are duly organized and qualified, tq, do business in;the state And-any ‘other
applicable jurisdiction within which the Outlet is located. ‘ ou oe ae

(e) Your execution of this Agreement will not constitute or violate any, other agreement or commitment to
which you are a party. oe “a

\ “a % “8 "Yegngd yf ae? & fi i tat Cae \ ‘
(f) Any individual executing this Agreement on your béhalf i duly‘auithorized to do $0 ‘and the Agreement
constitutes a valid and binding obligation of yours and all of your Principal Equity Owners.

(g) You and your Principal Equity Owners (i) have carefully read this Agreement and all other related
documents to be executed by you concurrently or in conjunction with the execution hereof, (ii) have conducted an
independent investigation of the business contemplated by this Agreement, (iii) have obtained, or had the
Opportunity to obtain, the advice of counsel in connection with the execution and delivery of this Agreement, (iv)
understand the nature of this Agreement, and (v) intend to comply herewith and be bound hereby. You also
recognize that the Franchise involves significant risks, making the success of the Outlet largely dependent on your
abilities and attention. We expressly disclaim the making of, and you agree that you have not received or relied on,
any representation or warranty from us regarding the likelihood of your success at your Outlet or in your operating
the Franchised Business.

(h) In entering into this Agreement, you have not relied on any representation by us, or any of our officers,
directors, partners, shareholders, employees or agents concerning the Franchised Business that is contrary to the
terms of this Agreement, the documents incorporated into this Agreement or attached to it, or the FDD that was
provided to you.

(i) You agree that complete and detailed uniformity among our franchisees under varying conditions may be
inadvisable, impractical or impossible, and accordingly agree that we, in our sole discretion, may modify or vary
aspects of the System as to any franchisee or group of franchisees based on, for example, local sales potential,
demographics, competition, business practices or other conditions. You further agree that we will have no obligation
to disclose or offer the same or similar variances to you. You are aware that other iLoveKickboxing.com franchisees
may operate under different agreements and, consequently, that our obligations and rights as to those franchisees
may differ materially in certain circumstances.

(j) You received an FDD and a copy of this Agreement at least 14 calendar days before you signed this
Agreement.

(k) You made no payment to us before you signed this Agreement.

(I) You and each Principal Equity Owner acknowledge that in operating the System, we must take into
account the needs of the System as a whole, and the need to protect the Marks, even if our actions are contrary to
your individual interests as a franchisee.

(m) You and each Principal Equity Owner acknowledge that the success of the business venture is
speculative and depends in large part on your participation in the daily affairs of the Franchised Business.

18.2 Additional Information Respecting You and Your Principal Equity Owners.

(a) Attached as Exhibit 2 is a schedule containing complete information respecting your Principal Equity
Owners.

(b) The address (written notice of any change in this information after the Effective Date must be delivered
to us pursuant to section 16.1 hereof) where your financial and other records are maintained is either [VJ the same
address as provided in section 16.1 hereof, or [ ] the following address:

 

 

ILKB FA 032615 - 33 -
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 39 of 47 PagelD #: 59
IN WITNESS WHEREOF., the parties hereto have caused this Agreement to be executed as of the Effective Date:

ILKB:
ILKB LLC

YOU:

  

feds Meorero t, oa

[PRINTED NAME AND TITLE]

YOUR PRINCIPAL EQUITY OWNERS:

 

[PRINTED NAME]

 

[PRINTED NAME]

 

[PRINTED NAME]

 

[PRINTED NAME]

 

[PRINTED NAME]

ILKB FA 032615 - 34 -
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 40 of 47 PagelD #: 60

List of Exhibits to Franchise Agreement:
Exhibit 1 — Territory and Location of Outlet

Exhibit 2 —- Names and Addresses of Principal Equity Owners

Exhibit 3 —- Statement of Franchisee
RQ, ‘

te

" af : x ¢ * a ins ea ~ ¢
‘SOT AVNS | | BSNIL EH any 29

ILKB FA 032615 - 35 -
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 41 of 47 PagelD #: 61

EXHIBIT 1 - TERRITORY AND LOCATION OF OUTLET
The Territory is either [ ] aradius of ___ miles around the Outlet or Vine geographical
area surrounding the Outlet as depicted in a map attached to this Exhibit 1.

The Outlet is located at:

Sao Map att ached: Terri for 7 (8

 

 

 

(If the address of the Outlet is unknown when this Agreement is signed, as soon as the
address is determined it will be inserted later into the space above or added by addendum
attached to this Exhibit 1.)

The Outlet must be open and operating not later than

 

Tanusry gh, Zolt

ILKB FA 032615 - 36 -
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 42 of 47 PagelD #: 62

EXHIBIT 2 - NAMES AND ADDRESSES OF PRINCIPAL EQUITY OWNERS

List below the names, residential addresses and respective percentage equity ownership interests in
the franchisee entity of each Principal Equity Owner:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 2) Ss p :
A } fe a, ’ s a * ¥,
ah
Byoeah
3 A.
% %
5.

 

 

 

%

ILKB FA 032615 - 37-
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 43 of 47 PagelD #: 63
EXHIBIT 3 - STATEMENT OF FRANCHISEE

iLOVEKICKBOXING.COM
STATEMENT OF FRANCHISEE
A. The following dates are true and correct:
14
1. _Novewmter . 20 15 The date on which | received a Franchise Disclosure
(Date) (Initials) Document ("FDD”) about the iLoveKickboxing.com
franchise.
2. Sdnuar 4 ve 20 Lb | Wy \ The date on which | signed the iLoveKickboxing.com
(Date) (Initials) Franchise Agreement (must be at least 14 days after the
date in A.1).
&
3. 4, anuay 4 t ; 20! & The earliest date on which | delivered cash, check or
(Date) (Initials) other consideration to an iLoveKickboxing.com franchise
Sales representative (must be at least 14 days after the
date in A.1).

B. Representations:

1. No oral, written or visual claim or representation that contradicted or was not disclosed in the
iLoveKickboxing.com FDD was made to me, except:

None

Initial:
(If none, the franchisee must write none).

2. ILKB LLC made no oral, written or visual claim or representation that stated or suggested any financial
performance, sales, income or profit levels to me, except:

None

Initial:
(If none, the prospective franchisee must write none).

l/we certify the above is true and correct to the best of my/our knowledge.

Franchise leu t
pres
By: Ld (oull / Date: or [6 F / ZO/6

By: Date:

ILKB FA 032615 ~ 38 -
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 44 of 47 PagelD #: 64

 

 

a
80536 80535 h . it
or” = 40549
LALA Var
Seer . “J XS : :
A, +) > 4 : :
* \ f ws bee Se Pe Mee bs ee eS De ee eeeeet Se eae Rae he © ee et :
; NTS sy 8052 5
: Lt 80610 :
- ah D ‘_) (i) ane
80512 a iS : :
ht fee eee ree c0514

 

 

 

 

 

 

 

 

 

      
 

 

 

80651 :
Aaleutiad as aes

 

 
Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 45 of 47 PagelD #: 65
Z 40 T abeg

 

 

 

eo
i

ument 1-1 Filed 10/05/20. Page 46 of 47 PagelD # 66

 

-cv-04750, Doc

_. {Case $20

rr

Wd 0S'% 9T/Z/T

 

 

 

 

 

 

isos {=! erred
aa sas erat J
a a i |
Bee ors a
wrong # @
hat : ; ”
a + |e
Hd - Le eed :
} eee ae “s
| of | or
ure
i é
a
| ones -
51908 " oo) ,
ae . = + F asz Ls £
| | Fin eg ut nett f ; a
L a é f ‘ al
{ EI ae
ns ee oe
eis » an nate “, C tl
[> oe [ f i :
jl nt a im * Nate j ~ a
Maren ais toni sib 26508
i‘ ss PE y
| cer . ]

Gk

ot

a

wees

Seat
+

ti

gesog

'

a

%

¥
} ”

Yt” oa
5 | —

| aad ’

‘a >} a

Te tewerteeereerers
ir
\

‘|

“4

yueiq:noqge

Orsog

ii

 

sisog

Bud-(§69) 10ysuaaias
 

Case 1:20-cv-04750 Document 1-1 Filed 10/05/20 Page 47 of 47 PagelD #: 67
